 



Exhibit 10.29
     THIS LEASE is made this 24 day of July, 2006, between 100 & RW CRA LLC,
having an office at 2 Research Way, Princeton, NJ 08540, hereinafter called
“Landlord”, and Via Pharmaceuticals, Inc. with an office located at 101 College
Road East, Princeton, New Jersey 08540, hereinafter called “Tenant”.
LEASE OF PREMISES
     Landlord hereby leases to Tenant and Tenant hereby hires from Landlord,
subject to all of the terms and conditions hereinafter set forth, those certain
premises (the “Premises”) as set forth in Items 1 of the Basic Lease Provisions
and as shown in the drawings attached hereto as Exhibit “A” being located on the
floor indicated in that certain office building (the “Building”) and on that
certain lot (the “Parcel”) together hereinafter referred to as (the “Project”)
being located at 101 College Road East, Township of Plainsboro, County of
Middlesex, State of New Jersey.
BASIC LEASE PROVISIONS

         
1.
  Location of Premises:   101 College Road East
 
      Princeton, NJ 08540
 
      2nd Floor
 
       
2.
  Rentable Area of Premises:   1,980 rentable square feet
3.
  Tenant’s Percentage Share:   3.67% (1,980/54,000)
4.
  Base Project Operating Expenses:   Those incurred in the year 2006
5.
  Base Project Property Taxes:   Those incurred in the year 2006
6.
  Basic Annual Rent:   $48,510.00 per annum
7.
  Basic Monthly Rental Installments:   $4,042.50 per month
8.
  Term:   Five (5) Years
9.
  Target Commencement Date:   ASAP
10.
  Security Deposit:   $8,085.00
11.
  Parking Spaces:   8
12.
  Broker(s):   Henderson’s Sotheby International
 
      Realty
13.
  Permitted Use:   General Office
14.
  Addresses for Notices:    
 
       
 
        LANDLORD         TENANT
 
       
 
  100 & RW CRA LLC   Via Pharmacetucials, Inc.
 
  c/o Nat’l Business Parks, Inc.   101 College Road East
 
  2 Research Way   Princeton, NJ 08540
 
  Princeton, NJ 08540    

1



--------------------------------------------------------------------------------



 



15. All payments under this Lease shall be payable to:
100 & RW CRA LLC
And mail to:
100 & RW CRA LLC
P.O. Box 95000-1115
Philadelphia, PA 19195-1115
or such other payee or address as Landlord may designate.
     IN WITNESS WHEREOF, the parties hereto have executed this Lease, consisting
of the foregoing and Paragraphs 1 through 46 which follow, together with
Exhibits A through E, inclusive, incorporated herein by this reference as of the
date first above written.

                  100 & RW CRA LLC
By: 100 &RW CRA Manger LLC, its Member    
 
           
 
  By:   /s/ John Zirinsky    
 
                John Zirinsky
President    

                  VIA PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Lawrence K. Cohen    
 
                Name: Lawrence K. Cohen         Title:   CEO    

2



--------------------------------------------------------------------------------



 



STATE OF NEW YORK:
                                          :ss
COUNTY OF NEW YORK:
     BE IT REMEMBERED, that on this 8th day of August, 2006, before me, the
subscriber, a Notary Public of the State of New York, personally appeared John
Zirinsky, President of 100 & RW CRA Manager LLC the Member of 100& RW CRA LLC,
who, I am satisfied, is the person who has signed the within instrument, and he
did acknowledge that he signed, sealed and delivered the same as such officer
aforesaid; and that the within instrument is the voluntary act and deed of said
limited liability company.

                  /s/ Marc L. DeCecchis       MARC L. DeCECCHIS      Notary
Public, State of New York
No. 4963923
Qualified in Westchester County
Commission Expires 3/19/2010     

STATE OF :
                                :ss
COUNTY OF:
     BE IT REMEMBERED, that on this                      day of           
                               , 2006, before me, the subscriber, a Notary
Public of the State of       , personally appeared                
                                               ,                      of VlA
PHARMACEUTICALS, INC, who, I am satisfied, is the person who has signed the
within instrument, and he did acknowledge that he signed, sealed and delivered
the same as such officer aforesaid; and that the within instrument is the
volumiary act and deed of said entity made by virtue of authority from its Board
of Directors or its Managers, or members, or general partners as appropriate.

3



--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT
 



State of California
County of San Francisco
 


}SS.



                             
On
  7/24/06
 
Date ,     before me
 
,     M. A. Josephson
 
Name and Title of Officer (e.g.,“Jane Doe. Notary Public”) ,      

                 
personally
  appeared   Lawrence K. Cohen ,      
 
     
 
Name(s) of Signer(s)        
 
                         



(SEAL) [f38333f3833301.gif]
Place Notary Seal Above
o personally known to me
o proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
WITNESS my hand and official seal.
          /s/ M. A. Josephson
 
Signature of Notary Public



             
 
  OPTIONAL        
 
     
 
   

Though the information below is not required by law, it may prove valuable to
persons relying on the document
and could prevent fraudulent removal and reattachment of this form to another
document.
Description of Attached Document

         
Title or Type of Document:
       
 
 
 
   

                 
Document Date:
      Number of Pages:        
 
 
 
     
 
    

         
Signer(s) Other Than Named Above:
       
 
 
 
   



Capacity(ies) Claimed by Signer(s)
Signer’s Name:
       
 
 
 
   

o   Individual
o   Corporate Officer — Title(s):
       
 
 
 
   

o   Partner — o Limited o General   RIGHT THUMBPRINT
OF SIGNER
Top of thumb here     o   Attorney in Fact       o   Trustee       o   Guardian
or Conservator         o   Other:                                 Signer Is
Representing:            
 
                                   
















         
Signer’s Name:
       
 
 
 
   

o   Individual
o   Corporate Officer — Title(s):
       
 
 
 
   

o   Partner — o Limited o General   RIGHT THUMBPRINT
OF SIGNER
Top of thumb here     o   Attorney in Fact       o   Trustee       o   Guardian
or Conservator         o   Other:                                 Signer Is
Representing:            
 
                                   



 
© 2004 National Notary Association • 9350 De Soto Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402      Item No. 5907      Reorder: Call Toll-Free
1-800-876-6827





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PARAGRAPH   PAGE
1. Commencement Date and Term
    6  
2. Basic Annual Rent
    6  
3. Additional Rent
    7-10  
4. Security Deposit
    10  
5. Repairs
    11  
6. Improvements and Alterations
    11-13  
7. Liens
    13  
8. Use of Premises
    13-16  
9. Utilities and Services
    16-19  
10. Rules and Regulations
    19-20  
11. Taxes on Tenant’s Property
    20  
12. Substituted Premises
    21  
13. Fire and Casualty
    21  
14. Eminent Domain
    22  
15. Assignment and Subletting
    22-24  
16. Landlord’s Access to Premises
    24  
17. Subordination; Attornment; Estoppel Certificates
    24-25  
18. Sale by Landlord
    25  
19. Indemnification and Insurance
    25-28  
20. Waiver of Subrogation
    28  
21. No Waiver
    28  
22. Default
    29-31  
23. Right of Landlord to Cure Tenant’s Default
    31  
24. Notices
    32  
25. Insolvency or Bankruptcy
    32  
26. Surrender and Holdover
    32-33  
27. Condition of Premises
    33  
28. Quiet Possession
    33  
29. Limitation of Landlord’s Liability
    33-34  
30. Governing Law
    34  
31. Common Facilities
    34  
32. Successors and Assigns
    34-35  
33. Brokers
    35  
34. Name
    35  
35. Examination of Lease
    36  
36. Additional Charges
    36  
37. Marginal Headings
    36  
38. Prior Agreements; Severability
    36-37  
39. Parking
    37  
40. Authority
    37  
41. No Light, Air or View Easement
    37  

4



--------------------------------------------------------------------------------



 



                PARAGRAPH   PAGE
42. Force Majeure
    38  
43. Attornment
    38  
44. Common Area Maintenance Cost
    38  
45. Notice Regarding Tenant’s Move In or Out
    39  
46. Option to Terminate Lease
    39  

         
 
  Exhibit “A”   Floor Plan(s)
 
  Exhibit “Bl”   Landlord’s Work Letter
 
  Exhibit “B2”   Building Standard
 
  Exhibit “C”   Commencement Date Memorandum
 
  Exhibit “D”   Rules and Regulations
 
  Exhibit “E”   Janitorial Specifications

5



--------------------------------------------------------------------------------



 



COMMENCEMENT DATE AND TERM
PARAGRAPH 1
     (A) The term of this Lease shall be as shown in Item 8 of the Basic Lease
Provisions and shall commence on the Target Commencement Date as shown in Item 9
of the Basic Lease Provisions or such earlier date as Tenant takes possession or
commences use of the Premises for any purpose, and/or the issuance of a
Temporary Certificate of Occupancy. Such date of commencement, hereinafter the
“Commencement Date”, shall be confirmed by Landlord and Tenant by execution of a
“Commencement Date Memorandum” in a form substantially similar to Exhibit “C”.
     (B) Notwithstanding the Commencement Date, if for any reason Landlord
cannot deliver possession of the Premises to Tenant on said Commencement Date,
then Landlord shall not be subject to any liability therefor; nor shall such
failure affect the validity of this Lease or the obligations of Tenant
hereunder, provided that Tenant shall not be obligated to pay Rent (except a sum
equal to the first Basic Monthly Rental Installment) until possession of the
Premises is rendered to Tenant. In the event Landlord is unable to deliver
possession of the Premises within 180 days after the issuance of all necessary
permits, Tenant shall have the option to terminate this Lease.
BASIC ANNUAL RENT
PARAGRAPH 2
     (A) Tenant agrees to pay as Basic Annual Rent for the Premises the initial
sum shown in Item 6 of the Basic Lease Provisions. Except for months when this
Lease is not in effect for the full calendar month (partial month), the Basic
Annual Rent shall be payable in U.S. currency in equal monthly installments,
hereinafter sometimes referred to as “Basic Monthly Rental Installments”, in
advance without notice, deduction, demand, offset, or abatement, except as set
forth herein. Basic Monthly Rental Installments shall be in the initial sum
shown in Item 7 of the Basic Lease Provisions. Payment of Basic Annual Rent
shall commence on the Commencement Date (except that the first month’s rent
shall be due upon the signing of this Lease), and continue on the first day of
each calendar month thereafter except that Basic Rent for any partial month
during the term hereof shall be prorated in the proportion that the number of
days this lease is in effect during such partial month bears to the number of
days in that calendar month, and shall be paid at the commencement of such
partial month, and except further that the Basic Monthly Rental Installment for
the first full calendar month of this Lease for which an installment of Basic
Annual Rent is due will be paid on execution hereof.
     (B) In addition to the Basic Annual Rent stipulated herein, Tenant
covenants and agrees to pay Landlord without offset or deduction as additional
Rent, hereinafter “Additional Rent”, all other sums and charges which are to be
paid by Tenant pursuant to

6



--------------------------------------------------------------------------------



 



the terms of this Lease. Except as otherwise provided in this Lease, Additional
Rent shall be due and payable on the first day of the month following the date
on which Tenant is given notice that Additional Rent is due. Rent means Basic
Annual Rent and Additional Rent.
ADDITIONAL RENT
PARAGRAPH 3
     (A) For each calendar year during the term of this Lease, Tenant agrees to
pay as items of Additional Rent for the Premises, Tenant’s “Percentage Share”
(being the percentage indicated in Item 3 of Basic Lease Provisions) of all
increases in “Project Operating Expenses” and “Project Property Taxes” (as
hereinafter defined) incurred by Landlord in the operation of the Building or
Project over the Base Project Operating Expenses and Base Project Property Taxes
as stipulated in Items 4 and 5 respectively in the Basic Lease Provisions.
     (B) The items of Additional Rent contemplated under subparagraph 3(A) shall
be calculated in accordance with the following procedures:

  (i)   Each December during the term hereof or as soon thereafter as practical,
Landlord shall give Tenant written notice of Landlord’s estimate of any amounts
payable under subparagraph 3(A) above for the ensuing calendar year. On or
before the first day of each month during the ensuing calendar year, Tenant
shall pay Landlord without further notice 1/12 (One-twelfth) of such estimated
amounts, provided that if such notice is not given in December, Tenant shall
continue to pay on the basis of the then applicable rental until the month after
such notice is given. If at any time or times it appears to Landlord that the
adjusted amounts payable under subparagraph 3(A) for the current calendar year
will exceed its estimate, Landlord may, by notice to Tenant, revise its estimate
for such year. Subsequent payments by Tenant for such year shall be based upon
such revised estimate.     (ii)   Within ninety (90) days after the close of
each calendar year or as soon thereafter as is practical, Landlord shall deliver
to Tenant a statement of the annual adjustment of those Additional Rent items
made pursuant to subparagraph 3(A) for such calendar year. If on the basis of
such statement Tenant owes an amount that is less than the estimated payments
for such calendar year previously made by Tenant, Landlord shall refund or
credit such excess to Tenant within thirty (30) days after delivery of the
statement. If on the basis of such statement Tenant owes an amount that is more
than the estimated payment for such calendar year previously made by Tenant,
Tenant shall pay the deficiency to Landlord within thirty (30) days after
delivery of the statement.

7



--------------------------------------------------------------------------------



 



  (iii)   The Additional Rent due under the terms and conditions of this
Paragraph 3 shall survive termination of this Lease, shall be payable by Tenant
without any setoff or deduction, and shall be computed by Landlord on a prorated
basis for any period less than a full calendar year.     (iv)   Anything to the
contrary contained in this Paragraph 3 notwithstanding, if the average occupancy
of the Building is less than ninety-five (95%) percent during the Base Year
hereinafter defined, then Landlord shall make a determination (“Landlord’s
Determination”) of what the Project Operating Expenses for such year would have
been if during the entire year the average tenant occupancy of the Building were
ninety-five (95%) percent. Landlord’s Determination shall be binding and
conclusive upon Tenant and shall for all purposes of this Lease be deemed to be
the Project Operating Expenses for the Base Year. Landlord shall notify Tenant
of Landlord’s Determination within ninety (90) days following the last day of
the Base Year. Thereafter, if for any subsequent calendar year beginning after
the Commencement Date the average tenant occupancy of the Building is below
ninety-five (95%) percent, the Project Operating Expenses for any such year
shall be adjusted by Landlord to the amount that such Project Operating Expenses
would have been if the average tenant occupancy during that year had been
ninety-five (95%) percent. The term Base Year means the twelve (12) month period
during which Base Project Operating expenses are calculated.

     (C) Definitions:

  (i)   The term “Project Operating Expenses” as used herein shall include all
costs of operation and maintenance of the Project for each calendar year as
determined by generally accepted accounting principles consistently applied.
Project Operating Expenses shall, by way of illustration but not limitation,
include water and sewer charges, insurance premiums, license, permit, and
inspection fees, fuel, heat, light, power (except for electricity charged
directly to the Premises and other rental space on the Project), all costs,
charges and expenses incurred by Landlord in connection with any change of any
utility company providing electricity service, including without limitation,
maintenance, repair, installation, and service costs associated therewith,
steam, janitorial and patrol services, labor, salaries, air conditioning,
landscaping maintenance and repair of the Building and driveways, parking
structures and surface parking areas, ice and snow removal, supplies, materials,
equipment, tools, property management fees, office costs, and the cost incurred
in contesting the validity of Project Property Taxes. Project Operating Expenses
shall

8



--------------------------------------------------------------------------------



 



      also include but not be limited to the cost of any capital improvements
made to the Building by Landlord that reduce Project Operating Expenses or that
are required under any governmental law or regulation not previously applicable
to the Building or not in effect at the time it was constructed. Such capital
cost shall be amortized over such reasonable periods as Landlord shall determine
with a return on capital at the then current prime interest rate of the largest
national bank in New York City or at such higher rate as may have been paid by
Landlord on the funds borrowed for the purpose of purchasing such capital
improvements. In no event shall Project Operating Expenses ever be less than
Base Project Operating Expenses stipulated in Item 4 of Basic Lease Provisions.
Project Operating Expenses for the purposes of this Lease shall be calculated on
the same basis as for all other tenants of the Project.     (ii)   The term
“Project Property Taxes” as used herein shall include all real estate taxes or
personal property taxes and other taxes, charges and assessments, unforeseen as
well as foreseen, which are levied with respect to the Project and any
improvements, fixtures and equipment and other property of Landlord, real or
personal, located in the Building or on the Project and used in connection with
the operation of the Project for each calendar year and shall include any tax,
surcharge or assessment which shall be levied in addition to or in lieu of real
estate or personal property taxes, other than taxes covered in Paragraph 11, and
shall also include any rental, excise, sales, transaction, privilege, or other
tax or levy, however denominated, imposed upon or measured by the rental
reserved hereunder or on Landlord’s business of leasing the Premises and
Project, excepting only net income taxes. In no event shall Project Property
Taxes ever be less than Base Project Property taxes stipulated in Item 5 of
Basic Lease Provisions.

     (D) Unless Tenant takes written exception to any item in the statement
referred to in subparagraph 3(B)(ii) within thirty (30) days after the
furnishing of the statement, such statement shall be considered as final and
accepted by Tenant. Any amount due Landlord as shown on any such statement shall
be paid by Tenant within thirty (30) days after it is furnished to Tenant. If
Tenant shall dispute in writing any specific item, or items in the statement of
Project Operating Expenses and Project Property Taxes, and such dispute is not
resolved between Landlord and Tenant within sixty (60) days after the date the
statement was rendered, either party may, during the thirty (30) days next
following the expiration of the sixty (60) days, refer such disputed item or
items to any independent certified public accountant selected by Landlord, and
reasonably acceptable to Tenant, for a determination. Pending the determination
of any dispute with respect to the statement submitted by Landlord, Tenant shall
pay when due the sums shown as due on such statement. If it shall be determined
that any portion of such sums were not properly chargeable to Tenant then
Landlord shall promptly credit or refund the appropriate sum

9



--------------------------------------------------------------------------------



 



to Tenant. The costs for the accountant’s review and determination will be borne
by Landlord if it is determined that Landlord’s original calculation of the sum
of both Project Property Taxes and Project Operating Expenses was in error by
more than five (5%) percent, otherwise such costs will be borne by Tenant.
     (E) As one of the items of Additional Rent, payable monthly, Tenant shall
also pay to Landlord the full cost of Tenant’s consumption of electricity,
except for heating and air conditioning as provided in subparagraph 9(A)(ii), as
determined in accordance with Paragraph 9.
     (F) The Basic Annual Rent plus Additional Rent are sometimes collectively
referred to as “Rent”.
SECURITY DEPOSIT
PARAGRAPH 4
     Tenant has paid (at the signing of this Lease) Landlord such sum(s) as are
set forth in Item 10 of the Basic Lease Provisions as security for the
performance of the terms hereof by Tenant. Unless required by law, Landlord
shall not be required to keep said Security Deposit separate from its general
funds and Tenant shall not be entitled to receive interest thereon. In no
instance shall the amount of such Security Deposit be considered a measure of
liquidated damages. If Tenant defaults with respect to any provision of this
Lease, including but not limited to, the provisions relating to the payment of
Rent or the surrender of the Premises in accordance with the terms hereof upon
the termination of the Lease, Landlord may, but shall not be required to use,
apply or retain all or any part of this Security Deposit for the payment of any
Rent or any other sum in default, or for the payment of any other amount which
Landlord may spend or become obligated to spend by reason of Tenant’s default or
to compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default including, without limitation, costs and attorneys’
fees incurred by Landlord and payable by Tenant pursuant hereto. If any portion
of said deposit is so used or applied, Tenant shall, upon demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount and Tenant’s failure to do so shall constitute a
default hereunder by Tenant. If Tenant shall fully and faithfully perform every
provision of this Lease to be performed by it, the Security Deposit, or any
balance thereof, shall be returned to Tenant (or at Landlord’s option, to the
permitted assignee of Tenant’s interest hereunder) within thirty (30) days
following the expiration of the Lease term and after Tenant has vacated and
delivered possession of the Premises to Landlord in accordance with the
provisions of this Lease. In the event of bankruptcy or other debtor-creditor
proceeding against Tenant, such Security Deposit shall be deemed to have been
applied first to the payment of Rent and other charges due Landlord for all
periods prior to filing of such proceedings.

10



--------------------------------------------------------------------------------



 



REPAIRS
PARAGRAPH 5
     (A) Subject to Paragraph 5(B), Landlord shall cause all necessary repairs
to be made to the exterior doors, windows, corridors and other common areas of
the Building and the Project and Landlord shall cause the Building and the
Project to be kept in a safe, clean and neat condition and shall use reasonable
efforts to keep all equipment used in common with other tenants (such as
elevators, plumbing, heating, air conditioning and similar equipment) in good
condition and repair. Except as provided in Paragraph 13 hereof, there shall be
no abatement of Rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Project
or in or to fixtures, appurtenances and equipment therein or thereon.
     (B) Tenant agrees that all repairs to the Premises not required above to be
made by Landlord and all decorating, remodeling, alteration and painting
required by Tenant during the term of this Lease, if approved by Landlord, shall
be made by Landlord at the sole cost and expense of Tenant. Tenant will pay for
any repairs to the Premises, the Building or the Project made necessary by any
negligence or willful acts or omissions of Tenant or its assignees, subtenants,
employees or their respective agents or other persons permitted in the Building
or on the Project by Tenant, or any of them, and Tenant will maintain the
Premises, and, upon termination of this Lease, will leave the Premises in a
safe, clean, neat and sanitary condition (ordinary wear and tear excepted).
IMPROVEMENTS AND ALTERATIONS
PARAGRAPH 6
     (A) Prior to the Commencement Date, Landlord (in accordance with applicable
building codes and regulations), at its sole cost and expense, shall furnish and
install in or for the benefit of the Premeises pursuant to the plans and
specifications referred to below (as shown on the attached Exhibit A), the
following: (i) all walls separating the Premises from areas or from other tenant
space; (ii) interior core improvements, including men’s and women’s toilet
rooms, telephone closets, electrical closet, janitorial closet and core walls;
and (iii) those Building Standard improvements as shown in Exhibit B-2 attached
hereto. All such work shall be consistent with the plan set forth in Exhibit A
hereto.
     (B) Landlord shall have the right at any time to change the arrangement
and/or location of entrances or passageways, doors and doorways, and corridors,
elevators, stairs, toilets, or other public parts of the Building or Project
(Landlord shall endeavor to minimize any potential negative impact on or
interference with Tenant’s quiet enjoyment of the Premises), and upon giving
Tenant reasonable notice thereof, to change the name, number or designation by
which the Building or the Project is commonly known.

11



--------------------------------------------------------------------------------



 



     (C) The alterations, additions or improvements to or of the Premises or any
part thereof referred to in this subparagraph (6)(C) do not include the initial
tenant improvements. Tenant shall not make or cause to be made any alterations,
additions or improvements to or of the Premises or any part thereof, or attach
any fixtures or equipment thereto, without first obtaining Landlord’s prior
written consent, which consent shall not be unreasonably withheld. Any such
alterations, additions or improvements to the Premises consented to by Landlord
shall at Landlord’s option be made by Landlord for Tenant’s account and Tenant
shall pay Landlord for the costs thereof (including reasonable charge for
Landlord’s overhead) within ten (10) days after receipt of Landlord’s statement,
provided that Tenant shall not be obligated to permit Landlord to make such
alterations, additions or improvements to the Premises in the event that
Landlord cannot complete such alterations, additions or improvements to the
Premises at a competitive cost (meaning the cost that would be charged by a
landlord of a similar quality area building) and in a timely and first-class
manner. All such alterations, additions and improvements shall (without
compensation to Tenant) at Landlord’s option become Landlord’s property (except
movable furniture, equipment and trade fixtures) and at the end of the term
hereof, shall remain on the Premises unless Landlord elects by notice to Tenant
to have Tenant remove same, in which event Tenant shall promptly restore the
Premises to their condition prior to the installation of (i) such alterations,
additions and improvements, and (ii) equipment of any nature (reasonable wear
and tear to the Premises excepted). Further, Landlord may elect by notice to
Tenant to have Tenant remove not only Tenant’s alterations, additions and
improvements, but also any items of Tenant’s equipment including but not limited
to movable furniture, trade fixtures, office equipment and any cafeteria
equipment. Any such equipment not removed from the Premises at the end of the
term hereof shall at the option of the Landlord become Landlord’s property
without payment of any consideration therefor following at least five (5) days
prior written notice to Tenant. The removal of any such equipment and any
alterations, additions and improvements which Landlord elects Tenant to remove
will be accomplished by Tenant prior to the expiration of the term of this Lease
and if not done, Tenant will be deemed a tenant at sufferance pursuant to
Paragraph 26. If Tenant does not perform such removal, Landlord may remove,
destroy, store or otherwise dispose of such alterations, additions, improvements
and equipment, whether or not Landlord takes title thereto. In addition, Tenant
will pay (i) all Landlord’s reasonable costs of removing, disposing or
destroying any such alterations, additions, improvements and equipment whether
or not Landlord takes title thereto, that Tenant is supposed to remove, which
Tenant does not remove, and (ii) Landlord’s reasonable cost to restore the
Premises to their condition prior to the installation of any alterations,
additions, improvements and equipment of any nature referred to in subdivision
(i) of this sentence (ordinary wear and tear excepted). Such costs will include
Landlord’s fees and expenses in collecting such costs and interest on such costs
at the rate of fourteen (14%) percent per annum. Tenant will pay to Landlord
Landlord’s reasonable costs of storage of any equipment which Tenant is supposed
to remove pursuant to this paragraph that Tenant does not remove. Further,
Landlord reserves and shall have right of access to the Premises at any time
within ninety (90) days prior to any projected termination of this Lease to
inspect the Premises to determine alterations, additions, improvements and
equipment Landlord desires Tenant to remove (such right to

12



--------------------------------------------------------------------------------



 



be exercised reasonably and with a minimal amount of interference to Tenant’s
business. This right of access is in addition to Landlord’s right of access set
forth in Paragraph 16 hereof.
LIENS
PARAGRAPH 7
     Tenant shall keep the Premises free from any liens arising out of any work
performed, materials furnished, or obligations incurred by or for Tenant (other
than work undertaken by Landlord). In the event that Tenant shall not, within
ten (10) days following the imposition of any such lien, cause the same to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other remedies provided herein or by law, the right but not
the obligation, to cause the same to be released by such means as it shall deem
proper, including payment of or defense against the claim giving rise to such
lien. All sums paid by Landlord and all expenses incurred by it in connection
therewith, shall create automatically an obligation of Tenant to pay an
equivalent amount as Additional Rent, which Additional Rent shall be payable by
Tenant on Landlord’s demand with interest at the maximum rate per annum
permitted by law until paid. For purposes of this Paragraph 7, “liens” shall
include, but not be limited to, lien claims filed under the “Construction Lien
Law”.
USE OF PREMISES
PARAGRAPH 8
     Tenant shall use the Premises only as set forth in Item 13 of the Basic
Lease Provisions and shall not use or permit the Premises to be used for any
other purpose without the prior written consent of Landlord. Tenant shall comply
with all laws and covenants and restrictions of record affecting use of the
Premises, and shall not use or occupy the Premises in violation of law or of the
certificate of occupancy issued for the Building, and shall immediately
discontinue any use of the Premises which is declared by any governmental
authority having jurisdiction to be a violation of law or of said certificate of
occupancy. Tenant shall comply with any direction of any governmental authority
having jurisdiction which shall, by reason of the nature of Tenant’s use or
occupancy of the Premises impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupancy thereof. Tenant shall
not do or permit to be done anything which will invalidate or increase the cost
of any fire, extended coverage or any other insurance policy covering the
Building, the Project and/or property located therein and shall comply with all
rules, orders, regulations and requirements of the appropriate fire rating
bureau or any other organization performing a similar function. Tenant shall
upon demand reimburse Landlord for the full amount of any additional premium
charged for such policy by reason of Tenant’s failure to comply with the
provisions of this paragraph. Such reimbursement shall not be Landlord’s
exclusive remedy. Tenant shall not in any way obstruct or interfere with the
rights of other tenants or occupants of the Building or the Project or injure or
annoy them, or use or allow the Premises to be used for any

13



--------------------------------------------------------------------------------



 



improper, immoral, unlawful, or objectionable purpose, nor shall Tenant cause,
maintain, or permit any nuisance in, on, or about the Premises. Tenant shall not
commit or suffer to be committed any waste in or upon the Premises.
     Upon the expiration, or early termination of the Term of this Lease or the
permanent assignment of this Lease, or subletting of the Premises, or cessation
or transferring of Tenant’s operations at the Premises, or upon any action or
non-action of Landlord including a sale of the Building in which the Premises
are located, Tenant, if its operations are subject to the Environmental Clean-up
Laws hereinafter defined, shall comply, at Tenant’s own expense, except as
hereinafter stated, and with diligence, with the Industrial Site Recovery Act,
1993 N.J. Law’s Chapter 139, the regulations promulgated thereunder and any
successor legislation and regulations(collectively “Environmental Clean-up
Laws”). Tenant, if its operations are subject to the Environmental Clean-up Laws
shall, at Tenant’s own expense, except as hereinafter stated, make prompt
submissions to, provide all information to and comply with all requirements of
the Industrial Site Evaluation Element (“ISEE”) or its successor of the New
Jersey Department of Environmental Protection or its successor (“NJDEP”) arising
out of the expiration, termination, assignment, subletting or transferring of
Tenant’s operation at the Premises or arising out of any action or non-action of
the Landlord including the sale of the Building in which the Premises are
located, and Tenant will obtain from NJDEP either a) a Letter of
Non-Applicability; b) Negative Declaration approval; c) No Further Action
Letter; d) a Deminimis Quantity Exemption; e) authorization letter; or f) final
approval of clean-up, thirty (30) days prior to the expiration or earlier
termination of this Lease. If Landlord’s actions or non-actions including a sale
of the Building in which the Premises are located necessitate compliance with
Environmental Clean-up Laws, Landlord, at its expense, will make the submissions
to NJDEP or any of its elements in order to obtain a statement of
non-applicability, authorization letter, No Further Action Letter, Deminimis
Quantity Exemption or negative declaration, but Tenant whether or not it is
subject to Environmental Clean-up Laws, will cooperate reasonably with Landlord
to aid in the making of Landlord’s submission by providing information and
signing such documents as are reasonably necessary for Landlord to make its
submission. Clean-up expenses or the making up of any clean-up plan, remedial
action work plan, or remediation agreement or sampling plan or the taking of any
corrective action to comply with Environmental Cleanup Laws and expenses
therefore, will be borne by the party whose actions or failure to act
necessitated the clean-up.
     Each party shall, within a reasonable time and receipt of same, furnish to
the other party true and complete copies of all documents, submissions,
correspondence and oral or written reports, directives, correspondence and oral
or written communications by ISEE to the recipient party. Each party shall also
promptly furnish to the other party true and complete copies of all
environmental sampling and test results and reports obtained and prepared from
samples and tests taken at and around the Premises that is obtained by the party
first obtaining the results and reports.
     Tenant shall immediately and diligently cause any and all Hazardous
Materials it, its agents, employees, invitees or licensees released in, onto or
under or disposed from the

14



--------------------------------------------------------------------------------



 



Premises during the Term of the Lease to be removed in compliance with all
applicable laws, rules, ordinances and regulations and all conditions resulting
therefrom to be remediated in compliance with all applicable laws, rules,
ordinances and regulations and the Premises restored to their condition without
said Hazardous Materials as quickly as possible.
     Tenant shall indemnify, defend and hold harmless Landlord from all fines,
suits, procedures, claims and actions of any kind arising out of or in any way
connected with any release or discharge of Hazardous Materials at the Premises
which occur during the term of the Lease as a result of the acts of Tenant, its
invitees or licensees and not caused by Landlord; and from all fines, suits,
procedures, claims and actions of any kind arising out of Tenant’s failure to
provide all information to NJDEP or the Landlord as appropriate to make all
submissions other than those Landlord is required to make as provided herein,
and take all actions required by the NJDEP or any of its divisions.
     Landlord shall defend, indemnify and hold Tenant harmless from and against
any and all fines, procedures, actions, claims, lawsuits, liabilities, losses,
damages and expenses (including, but not limited to, reasonable attorneys’ fees
arising by reason of any of the aforesaid or any action against the Landlord
under this indemnity) arising directly or indirectly from, out of or by reason
of (i) any release or discharge of Hazardous Materials at the Project, or at the
Premises which occur prior to the Commencement Date, or during the term of this
Lease and not caused by Tenant, its employees, agents or invitees; or (ii) any
pre-existing conditions including underground tanks, which are the subject of
federal, state or local environmental laws.
     Tenant’s obligations and liabilities under this Paragraph shall continue so
long as Landlord remains responsible for any releases or discharges of Hazardous
Materials at the Premises which occur as a result of the acts of Tenant, its
invitees or licensees and not caused by Landlord. Tenant’s failure to abide by
the terms of this Paragraph shall be restrainable by injunction.
     Landlord’s obligations and liabilities under this Paragraph shall continue
so long as Tenant remains responsible for any releases or discharges of
Hazardous Materials at the Premises or Project which occur other than as a
result of the acts of Tenant, its invitees or licensees. Landlord’s failure to
abide by the terms of this Paragraph shall be restrainable by injunction.
     “Hazardous Materials” shall include, without limitation, any regulated
substance, toxic substance, hazardous substance, hazardous waste, pollutant or
contaminant as defined or referred to in the New Jersey Environmental Rights
Act, N.J.S.A. 2A:35A-1 et seq.; the Spill Compensation and Control Act, N.J.S.A.
58:10-23.11 et seq.; the New Jersey Air Pollution Control Act, N.J.S.A. 26:2C-1
et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq.; the
Comprehensive Environmental Response, Compensation and Recovery Act, 42 U1S.C.
1251 et seq.; the New Jersey Water Pollution Control Act, N.J.S.A. 58:10A-1 et
seq.; and the Hazardous Substance Discharge: Reports and Notices Act, N.J.S.A.
13:1K-15 et seq., together with any amendments thereto,

15



--------------------------------------------------------------------------------



 



regulations promulgated thereunder, and all substitutions thereof, as well as
words of similar purport or meaning referred to in any other regulation.
UTILITIES AND SERVICES
PARAGRAPH 9
     (A) Provided that Tenant is not in default hereunder, Landlord agrees to
furnish or cause to be furnished to the Premises the following utilities and
services, subject to the conditions and standards set forth below:

  (i)   Landlord shall provide automatic elevator facilities from 8 A.M. to 6
P.M., Monday through Friday (legal holidays excepted) and shall have at least
one elevator available for use at all other times.     (ii)   From 8 A.M. to 6
P.M., Monday through Friday (legal holidays excepted), Landlord shall ventilate
the Premises and furnish heat or air conditioning when in the reasonable
judgment of the Landlord it is required for the comfortable occupancy of the
Premises during such days and hours, subject to any governmental requirements or
standards relating to, among other things, energy conservation. Upon request and
reasonable notice, Landlord shall make available at Tenant’s expense after-hours
heat or air conditioning. The minimum use of after-hours heat or air
conditioning and the cost thereof shall be determined by Landlord and confirmed
in writing to Tenant, as the same may change from time to time. Currently, the
cost of after hours heat or air conditioning is $50.00 per hour, based upon the
current utility rates.     (iii)   Landlord shall furnish to the Premises at all
times, subject to interruptions beyond Landlord’s control and subject to
subparagraph 3(E), electric current in accordance with the Building Standard
office lighting and receptacle. At no time shall Tenant’s use of electric
current exceed the capacity of the feeders to the Building or the risers or
wiring installation. Tenant shall not install or use or permit the installation
or use of any mainframe computer in the Premises without the prior written
consent of Landlord.     (iv)   Landlord shall furnish the Building with water
for drinking and lavatory purposes only.     (v)   Landlord shall provide
janitorial services to the Premises, comparable to such services provided in
other first class office buildings in the vicinity, provided that the said other
office buildings are used exclusively as offices, and provided further that the
Premises are kept

16



--------------------------------------------------------------------------------



 



      in good order by Tenant. Tenant shall pay to Landlord the cost of removal
of any of Tenant’s refuse and rubbish to the extent that the same exceeds the
refuse and rubbish usually attendant upon the use of the Premises as offices.  
  (vi)   Landlord shall replace, as necessary, the fluorescent tubes in the
standard lighting fixtures installed by Landlord. Tenant agrees to reimburse
Landlord upon demand for the reasonable cost of such fluorescent tubes and
ballast and the labor and overhead for their installation. Initial installation
of fixtures will be warranted for one year for lamps and ballast.

     (B) Landlord may impose a reasonable charge for any utilities and services,
including without limitation, air conditioning, electric current (except for
electricity paid under subparagraph (E) Paragraph 3 and water), provided by
Landlord by reason of any use of the Premises at any time other than the hours
of 8 A.M. to 6 P.M. Monday through Friday (excluding legal holidays) or any use
beyond that which Landlord agrees to furnish as described above. At Landlord’s
option, separate meters for such utilities and services may be installed for the
Premises, and upon demand, Tenant shall immediately pay Landlord for the
reasonable cost of installation, maintenance and/or repair of such meters and
for all charges with respect to consumption of such utilities or services so
metered or provided.

  (i)   At Landlord’s option, within a reasonable time (as soon thereafter as is
practicable) after the Commencement Date, subsequent to Tenant’s having taken
occupancy of the Premises and having installed and commenced the use of Tenant’s
electrical equipment, Landlord shall cause a survey to be made by a reputable
independent electrical engineer of the estimated use of electric energy (other
than for heat and air conditioning) to the Premises, and shall compute the cost
thereof for the quantity so determined at prevailing retail rates. After that
survey has been made, the electric service charges shall equal the cost,
including rate increases, of the same service as if Tenant were individually
connected directly to the local electric utility company. Up to the time a
survey is made or installed to measure Tenant’s consumption of electric energy,
a reasonable charge for electric service will be imposed and at the time of this
Lease such a reasonable charge is One Dollar and Fifty Cents ($1.50) per
rentable square foot per annum, but such charge may be adjusted from time to
time as reasonably determined. Tenant shall pay Landlord the cost of such
electric energy, as so calculated, on a monthly basis, as Additional Rent.    
(ii)   If no meters are installed to measure Tenant’s consumption of
electricity, Tenant shall have the right at any time during the term or any
renewal term hereof at Tenant’s expense to cause Tenant’s own

17



--------------------------------------------------------------------------------



 



      survey to be made by a reputable independent electrical engineer of such
estimated use of electric energy. In the event such engineer informs Landlord in
writing that he estimated a lower number of kilowatt hours than did Landlord’s
engineer, then a meter is to be installed by Landlord to separately meter the
Tenant’s electrical consumption at the sole cost of the Tenant.     (iii)  
Landlord shall not be liable in any way to Tenant for any failure or defect in
the supply or character of electric energy furnished to the Premises by reason
of any requirement, act or omission of the public utility serving the Building
with electricity or for any other reason not attributable to Landlord.     (iv)
  Tenant’s use of electric energy in the Premises shall not at any time exceed
the capacity of any of the electrical conductors and equipment serving the
Premises. In order to ensure that such capacity is not exceeded and to avert
possible adverse effect upon the Building’s electric service, Tenant shall not,
without Landlord’s prior written consent in each instance (which shall not be
unreasonably withheld), connect any additional fixtures, appliances or equipment
to the Building’s electric distribution system or make any alteration or
addition to the electric system of the Premises existing on the Commencement
Date. Should Landlord grant such consent, all additional risers or other
equipment required therefor shall be provided by Landlord and the reasonable
cost thereof shall be paid by Tenant upon Landlord’s demand. As a condition to
granting such consent, Landlord, at Tenant’s sole expense, may cause a new
survey to be made of the use of electric energy (other than for heating and air
conditioning) in order to calculate the potential additional electric energy to
be made available to Tenant based upon the estimated additional capacity of such
additional risers or other equipment. When the amount of such increase is so
determined, and the estimated cost thereof is calculated, the amount of monthly
Additional Rent payable pursuant to Paragraph 3 hereof shall be adjusted to
reflect the additional cost, and shall be payable as therein provided.     (v)  
If the public utility rate schedule for the supply of electric current to the
Building shall be increased during the term of this Lease, the Additional Rent
payable pursuant to Paragraph 3 hereof shall be equitably adjusted to reflect
the resulting increase in Landlord’s cost of furnishing electric service to the
Premises. It is the intention hereof that Landlord only recapture the charges
payable by Tenant under Paragraph 3 and under no circumstances shall Landlord
earn any profit thereon.

18



--------------------------------------------------------------------------------



 



     (C) Tenant agrees to cooperate fully at all times with Landlord’s
reasonable requests and to abide by all regulations and requirements which
Landlord may prescribe for the use of the above utilities and services. Any
failure to pay any costs as described above shall constitute a breach of the
obligation to pay Rent under this Lease and shall entitle Landlord to rights
herein granted for such breach.
     (D) Notwithstanding anything hereinafter to the contrary, Landlord reserves
the right from time to time to make reasonable modifications to the above
provisions for utilities and services. Landlord shall endeavor to minimize any
adverse effects on Tenant’s quiet enjoyment of the Premises.
     (E) Landlord has advised Tenant that presently Public Service Electric &
Gas (PSE&G) (“Electric Service Provider”) is the utility company selected by
Landlord to provide electricity service for the Building. Notwithstanding the
foregoing, if permitted by Law, Landlord shall have the right at any time and
from time to time during the Lease Term to either contract for service from a
different company or companies providing electricity service (each such company
shall hereinafter be referred to as an “Alternative Service Provider”) or
continue to contract for service from the Electric Service Provider.
     (F) Tenant shall cooperate with Landlord, the Electric Service Provider,
and any Alternative Service Provider at all times and, as reasonably necessary,
shall allow Landlord, Electric Service Provider, and any Alternative Service
Provider reasonable access to the Building’s electric lines, feeders, risers,
wiring, and any other machinery within the Premises.
     (G) Other than with respect to such adverse events caused by Landlord,
Landlord shall in no way be liable or responsible for any loss, damage, or
expense that Tenant may sustain or incur by reason of any change, failure,
interference, disruption, or defect in the supply or character of the electric
energy furnished to the Premises, or if the quantity or character of the
electric energy supplied by the Electric Service Provider or any Alternative
Service Provider is no longer available or suitable for Tenant’s requirements,
and no such change, failure, defect, unavailability, or unsuitability shall
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of rent, or relieve Tenant from any of its
obligations under the Lease.
     (H) All additional cooling requirement costs (for example, self-contained
Liebert units) will be borne solely by Tenant and paid to Landlord to furnish,
install, and maintain. Tenant will be required to pay an hourly rate of $15.00
per hour for its/their use. Landlord will provide overtime timers and running
hour meters to measure its/their use.
RULES AND REGULATIONS
PARAGRAPH 10
     Tenant agrees to abide by all rules and regulations of the Buildings and
Project

19



--------------------------------------------------------------------------------



 



(“Rules and Regulations”) imposed by the Landlord as set forth in Exhibit “D”
attached hereto, as the same may be changed from time to time upon reasonable
notice to Tenant. These Rules and Regulations are imposed for the cleanliness,
good appearance, proper maintenance, good order and reasonable use of the
Premises and the Project, as may be necessary for the enjoyment of the Project
by all tenants and their employees and invitees. Landlord shall not be liable
for the failure of any tenant, its agents or employees to conform to the Rules
and Regulations. Any and all Rules and Regualtions promulgated under this Lease
shall be applicable to all tenants at the Project.
TAXES AND TENANT’S PROPERTY
PARAGRAPH 11
     (A) Tenant shall be liable for and shall pay not later than ten (10) days
before delinquency, all taxes, levies and assessments levied against any
personal property or trade fixtures placed by Tenant in or about the Premises.
If any such taxes, levies and assessments on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property or if the assessed
value of the Building or the Project is increased by the inclusion therein of a
value placed upon such personal property or trade fixtures of Tenant and if
Landlord pays the taxes, levies and assessments, Tenant shall, upon demand,
repay to Landlord the taxes, levies and assessments so levied against Landlord,
or the proportion of such taxes, levies and assessments resulting from such
increase in the assessment.
     (B) If Tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become as part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which Tenant improvements conforming to
“Building Standard” (as referred to in Exhibit “B-2”) are assessed, then the
real property taxes and assessments levied against Landlord or the Project by
reason of such excess, assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
subparagraph 11 (A). If the records of the Tax Assessor are available and
sufficiently detailed to serve as a basis for determining whether said Tenant
improvements are assessed at a higher valuation than Building Standard, such
records shall be binding on both Landlord and Tenant; otherwise the actual cost
of construction shall be the basis for such determination.
SUBSTITUTED PREMISES
PARAGRAPH 12
     Landlord reserves the right without Tenant’s consent on thirty (30) days’
written

20



--------------------------------------------------------------------------------



 



notice to Tenant, to substitute other premises located within the Buildings
controlled by Landlord in College Park at Forrestal Center for the Premises
described above, provided, that the substituted premises:

  (i)   contain at least the same square footage as the Premises;     (ii)  
contain comparable tenant improvements (including those previously provided at
or at the expense of Tenant; and such comparable tenant improvements are
mutually agreed upon by both Landlord and Tenant); and     (iii)   are made
available to Tenant at the then current rental rate for such space, in no event
to exceed the rental rate specified herein.

     Landlord shall pay all reasonable expenses of Tenant incidental to such
substitution of premises, including , without limitation, those related to
Tenant’s moving, relocation of signage, reinstallation of Tenant’s
telecommunication and data processing equipment and cabling and resupply of
Tenant’s stationery resulting from the move.
FIRE OR CASUALTY
PARAGRAPH 13
     In the event that the Project (regardless of whether the Premises or access
thereto is affected) is so damaged or destroyed to the extent of more than
one-third of its replacement cost, or to any substantial extent by a casualty
not covered by Landlord’s insurance, or during the last two (2) years of this
Lease, Landlord, upon giving thirty (30) days’ notice to Tenant, may elect to
terminate this Lease. If the damage or destruction is other than as provided
above, then Landlord shall commence within ninety (90) days after such damage or
destruction to rebuild, repair or restore the Premises and access thereto to
substantially the same condition as when the same were delivered to Tenant,
excluding the improvements owned by Tenant, and the Lease shall continue in full
force and effect.
     Landlord shall in no event be obligated to make any repairs or replacements
of any items owned by Tenant. If the Lease is not terminated but the Premises
are rendered totally untenantable, Rent shall abate during the period of such
untenantability. Tenant acknowledges (i) that Landlord shall not obtain
insurance of any kind on Tenant’s improvements and betterment to the Premises
owned by Tenant or on Tenant’s furniture, fixtures, equipment and other personal
property, (ii) that it is Tenant’s obligation to obtain such insurance at
Tenant’s sole cost and expense, and (iii) that Landlord not be obligated to
repair any damage thereto or replace the same.

21



--------------------------------------------------------------------------------



 



EMINENT DOMAIN
PARAGRAPH 14
     In case the whole of the Premises, or such part thereof as shall
substantially interfere with Tenant’s use and occupancy thereof, shall be taken
by any lawful power or authority by exercise of the power of eminent domain,
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to said authority. In the event of any taking (in
whole or material part) of the Project whether or not the Premises or access
thereto are affected thereby, Landlord shall have the right to terminate this
Lease. Except as provided herein, Tenant shall not, because of any taking,
assert any claim against Landlord or the taking authority for any compensation
because of such taking, and Landlord shall be entitled to receive the entire
amount of any award without deduction for any estate or interest of Tenant. In
the event the amount of property or the type of estate taken shall not
substantially interfere with Tenant’s use of the Premises, and Landlord does not
terminate this Lease, Landlord shall at its sole cost and expense, proceed to
restore the Premises (to the extent permitted by the taking) to substantially
their condition prior to such partial taking, and a proportionate allowance
shall be made to Tenant for Rent corresponding to the time during which, and to
the part of the Premises of which, Tenant shall be so deprived on account of
such taking and restoration. Provided same shall not diminish Landlord’s award
in any way, nothing contained in this Paragraph 14 shall prevent Tenant from
seeking any award against the taking authority for the taking of personal
property and fixtures owned by Tenant or for relocation expenses recoverable
from the taking authority. In no event shall Landlord be required to expend more
for restoration than received from the taking authority for such taking. For the
purposes of this paragraph, “taking” shall also include any conveyance in lieu
of condemnation.
ASSIGNMENT AND SUBLETTING
PARAGRAPH 15
     (A) Tenant shall not voluntarily or involuntarily assign, sublet, mortgage,
or otherwise encumber all or any portion of its interest in this Lease or in the
Premises without obtaining the prior written consent of Landlord and any such
attempted subletting, mortgage or other encumbrance without such consent shall
be null and void and of no effect; provided that Tenant may assign this Lease
without the prior consent of Landlord to any person or entity which acquires all
or substantially all of the business of Tenant whether by way of asset sale,
merger, consolidation stock sale or otherwise (a “Permitted Assignment”).
Without limiting the instances in which the Landlord will refuse to give its
consent, Landlord will withhold its consent where the Rent per month of the
proposed sublease or assignment is (i) less than ninety (90%) of the Rent per
month in effect for the remainder of the term of this Lease, (ii) where the
proposed sublessee is either another tenant of Landlord or a bonafide
prospective tenant of Landlord, (iii) the proposed sublessee or assignee has a
minimum net worth of less than $10,000,000.00 (liquid assets),

22



--------------------------------------------------------------------------------



 



or (iv) the proposed sublessee is proposing to take less than the entire
Premises and/or for less than the balance of the term of this Lease.
     (B) Except for a Permitted Assignment, no assignment, subletting, mortgage
or other encumbrance of Tenant’s interest in this Lease shall relieve Tenant of
its obligation to pay the Rent and to perform all of the other obligations to be
performed by Tenant hereunder. The acceptance of Rent by Landlord from any other
person shall not be deemed to be a waiver by Landlord of any provision of this
Lease or be a consent to any subletting, assignment, mortgage or other
encumbrance. Consent to one sublease, assignment, mortgage or other encumbrance
shall not be deemed to constitute consent to any subsequent attempted
subletting, assignment, mortgage or other encumbrance.
     (C) Other than in connection with a Permitted Assignment, if Tenant desires
at any time to assign this Lease or to sublet the Premises or any portion
thereof, Tenant shall first notify Landlord of Tenant’s desire to do so and
shall submit in writing to Landlord no less than forty-five (45) days prior to
such assignment or subletting (i) the name of the proposed subtenant or
assignee; (ii) the premises; (iii) the term and provisions of the proposed
sublease or assignment and a copy of the proposed sublease or assignment; and
(iv) such financial information as Landlord may reasonably request concerning
the proposed subtenant or assignee.
     (D) At any time within thirty (30) days after Landlord’s receipt of the
information specified in subparagraph (C) above, Landlord may by written notice
to Tenant, elect (i) to take from Tenant a sublease of the Premises or the
portion thereof proposed to be subleased by Tenant and the portion, if any, of
the Premises that has been previously subleased by the Tenant, or to take an
assignment of Tenant’s leasehold estate hereunder, or such part thereof as shall
be specified in said notice, upon the same terms as those offered to the
proposed subtenant or assignee, as the case may be; (ii) to give Tenant written
consent to the proposed assignment or sublease, provided that the Rent payable
monthly by the Tenant to the Landlord under the terms of this Lease shall be
increased by a sum equal to all rental and other considerations received by
Tenant from its subtenant or assignee in excess of the Rent payable by Tenant
under the terms of this Lease; or (iii) to terminate this Lease as to the
portion (including all) of the Premises proposed to be subleased or assigned,
and the portion, if any, of the Premises that has been previously subleased by
the Tenant, with a proportionate abatement in the Rent payable hereunder. If
Landlord does not exercise any option set forth in this subparagraph (D) within
said thirty (30) day period, Landlord shall be deemed to have refused to consent
to the proposed assignment or sublease and this Lease shall remain in full force
and effect.
     (E) If Tenant is a corporation, an unincorporated association, limited
liability company, or partnership, the transfer, assignment or hypothecation of
any stock or interest in such corporation, unincorporated association, limited
liability company, or partnership, in the aggregate in excess of fifty (50%)
percent, shall be deemed an assignment within the meaning and provisions of this
Paragraph, provided that the foregoing shall not apply with respect to any
pledge of stock to an institutional lender, to a Permitted Assignment or in
connection with the sale of the equity securities of Tenant in a registered
public offering.

23



--------------------------------------------------------------------------------



 



     (F) Tenant shall reimburse Landlord for Landlord’s reasonable costs and
attorneys’ fees incurred in conjunction with the processing and documentation of
any such requested assignment, subletting, transfer, change in ownership or
hypothecation of this Lease or Tenant’s interest in and to the Premises.
LANDLORD’S ACCESS TO PREMISES
PARAGRAPH 16
     Landlord reserves and shall at any and all times have the right to enter
the Premises to inspect the same, to supply janitorial service and any other
service to be provided by Landlord to Tenant hereunder, to show said Premises to
prospective purchasers or tenants, to alter or repair the Premises or any
portion of the Building or Project, all without being deemed guilty of an
eviction of Tenant and without abatement of Rent, and may for that purpose erect
scaffolding and other necessary structures where reasonably required by the
character of the work to be performed: provided that in all cases, (i) at the
request of Tenant a representative shall accompany Landlord and its agents and
(ii) the business of Tenant shall be interfered with as little as is reasonably
practicable. Tenant hereby waives any claim for damages or any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby. For
each of the aforesaid purposes, Landlord shall at all times have and retain a
key with which to unlock all of the doors in, upon and about the Premises,
excluding Tenant’s vaults and safes, and Landlord shall have the right to use
any and all means which Landlord may deem proper to open said doors in an
emergency in order to obtain entry to the Premises, and any entry to the
Premises obtained by Landlord by any of said means shall not under any
circumstances be construed or deemed to be a forcible or unlawful entry into, or
a detainer of the Premises, or any eviction of Tenant from the Premises or any
portion thereof. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decoration except as otherwise
expressly agreed to be performed by Landlord.
SUBORDINATION, ATTORNMENT, ESTOPPEL CERTIFICATES
PARAGRAPH 17
     (A) This Lease is junior, subject, and subordinate to all ground leases,
mortgages, deeds of trust, and other security instruments of any kind now
covering the Project or any portion thereof. Landlord reserves the right to
place liens or encumbrances on the Project or any part thereof or interest
therein superior in lien and effect to this Lease. This Lease, at the option of
Landlord, shall be subject and subordinate to any and all such liens or
encumbrances now or hereafter imposed by Landlord without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination. Notwithstanding the foregoing, Tenant covenants
and agrees to execute and deliver upon request such further instruments
evidencing such subordination of this Lease as may be reasonably requested by
Landlord.

24



--------------------------------------------------------------------------------



 



     (B) Tenant shall at any time and from time to time upon not less than ten
(10) days’ prior notice by Landlord, execute, acknowledge and deliver to
Landlord a statement in writing and in form and substance reasonably
satisfactory to Landlord certifying that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and stating the modifications), and the dates to
which the Basic Annual Rent, Additional Rent and other charges have been paid in
advance, if any, and stating whether or not to the best knowledge of Tenant,
Landlord is in default in the performance of any covenant, agreement or
condition contained in this Lease and, if so, specifying each such default of
which Tenant may have knowledge. Any such statement delivered pursuant to this
Paragraph may be relied upon by any prospective purchaser of the fee of the
Building or the Project or any mortgagee, ground lessor or other encumbrancer
thereof or any assignee of any such person.
     (C) Should any mortgage on the real property of which the Premises are a
part be foreclosed, the purchaser upon foreclosure of the lien of the mortgage
shall have the right following foreclosure to preserve this Lease and the rights
of the Tenant or any other person or entity having an interest in the Premises,
and the Tenant shall attorn to such purchaser at foreclosure and pay and perform
its obligations under this Lease for the benefit of such purchaser.
SALE BY LANDLORD
PARAGRAPH 18
     In the event of a sale or conveyance by Landlord of the Project or any part
thereof, the same shall operate to release Landlord from any and all liability
under this Lease after the date of such conveyance of title. If any security
deposit has been made by Tenant, Landlord shall transfer such security deposit
to the purchaser, and thereupon Landlord shall be discharged from any further
liability in reference thereto.
INDEMNIFICATION AND INSURANCE
PARAGRAPH 19
     (A) Tenant shall indemnify, hold Landlord harmless from and defend Landlord
against any and all claims, loss, costs, damage, expense or liability, including
without limitation reasonable attorneys’ fees, for any injury or damages to any
person or property whatsoever to the extent such injury has been caused by any
act, neglect, fault, or omission of Tenant, its agents, servants, employees or
invitees, other than to the extent of the fraud gross negligence or willful
misconduct of Landlord or its employees or agents. This indemnity shall not
require any payment by Landlord as condition precedent to recovery. In addition,
if any person not a party to this Lease shall institute any other type of action
against Tenant in which Landlord shall be made a party defendant, Tenant shall
indemnify, hold Landlord harmless from and defend Landlord from all liabilities
and costs by reason thereof.

25



--------------------------------------------------------------------------------



 



     (B) Tenant hereby agrees to maintain in full force and effect at all times
during the term of this Lease, at its own expense, for the protection of Tenant
and Landlord as their interests may appear, policies of insurance issued by a
responsible carrier or carriers acceptable to Landlord licensed in New Jersey
and also having a policyholder’s rating of not less than A- in the most current
edition of Best’s Insurance Reports, which afford the following coverage:

             
 
  (i)   Worker’s Compensation   – Statutory
 
      Employer’s Liability   – Not less than $250,000
 
           
 
  (ii)   Comprehensive General Liability Insurance including Blanket Contractual
Liability Broad Form Property Damage, Personal Injury, Completed Operations,
Products Liability, Fire Damage  
– Not less than $5,000,000 Combined Single Limit for both bodily injury and
property damage

            Landlord and its managing agent shall be named as an additional
insured on all policies listed under (ii) above, and (iv) below.

  (iii)   All Risk Property Coverage in an amount sufficient to cover the full
cost of replacement of all improvements and betterment to the Premises owned by
Tenant and all of Tenant’s fixtures and other personal property.

     (C) Tenant shall deliver to Landlord at least thirty (30) days prior to the
time such insurance is first required to be carried by Tenant and thereafter at
least thirty (30) days prior to the expiration of each such policy, certificates
of insurance evidencing the above coverage with limits not less than those
specified above. Such certificate, with the exception of Worker’s Compensation,
shall expressly provide that the interest of Landlord therein shall not be
affected by any breach by Tenant of any provision of any such policy. Further,
all certificates shall expressly provide that no less than thirty (30) days
prior written notice (ten (10) days prior written notice for non-payment of
premiums) shall be given Landlord in the event of material alterations to or
cancellation of the coverage evidenced by such certificates.
     (D) Upon reasonable notice, Tenant shall provide Landlord, at Tenant’s
expense, with such increased amount of existing insurance, and such other
insurance in such limits as Landlord may reasonably request and such other
hazard insurance as the nature and condition of the Premises may reasonably
require in each case consistent with the insurance carried for similar premises
in similar buildings in the vicinity of the Project.

26



--------------------------------------------------------------------------------



 



     (E) If on account of the failure of Tenant to comply with the provisions of
this Paragraph 19, Landlord is adjudged a coinsurer by its insurance carrier,
then any loss or damage Landlord shall sustain by reason thereof shall be borne
by Tenant and shall be immediately paid by Tenant upon receipt of a bill
therefor and evidence of such loss.
     (F) Landlord makes no representation that the limits of liability specified
to be carried by Tenant under the terms of this Lease are adequate to protect
Tenant against Tenant’s undertaking under this Paragraph 19. In the event Tenant
believes that any such insurance coverage called for under this Lease is
insufficient, Tenant shall provide, at its own expense, such additional
insurance as it deems adequate.
     (G) Each policy evidencing the insurance to be carried by Tenant under this
Lease shall contain a clause that such policy and the coverage endorsed thereby
shall be primary with respect to any policies carried by Landlord, and that any
coverage carried by Landlord shall be excess insurance.
     (H) Any insurance required of Tenant under this Lease may be furnished by
Tenant under a blanket policy carried by it. Such blanket policy shall contain
an endorsement that names Landlord as an additional insured (if available),
references the Premises, and guarantees a minimum limit available for the
Premises equal to the insurance amounts required in this Lease.
     (I) In the event Tenant fails to procure, maintain, and/or pay for the
insurance required by this Lease, at the times and for the durations specified
in this Lease, Landlord shall have the right, but not the obligation, at any
time and from time to time, and without notice, to procure such insurance and/or
pay the premiums for such insurance, in which event Tenant shall repay Landlord,
immediately upon demand by Landlord, as Additional Rent, all sums so paid by
Landlord together with interest thereon and any costs or expenses incurred by
Landlord in connection therewith, without prejudice to any other rights and
remedies of the Landlord under this Lease.
     (J) Landlord shall indemnify, hold Tenant harmless from and defend Tenant
against any and all claims, loss, costs, damage, expense or liability, including
without limitation reasonable attorneys’ fees, for any injury or damages to any
person or property whatsoever to the extent such injury has been caused by any
act, neglect, fault or omission of Landlord, its agents, servents employhees or
invitees, other than to the extent of the fraud, gross negligence or willful
misconduct of Tenant or its employees or agents. This indemnity shall not
require any payment by Tenant as condition precedent to recovery. In addition,
if any person not a party to this Lease shall institute any other type of action
against Landlord in which Tenant shall be made a party defendant, Landlord shall
indemnify, hold Tenant harmless from and defend Tenant from all liabilities and
costs by reason thereof.

27



--------------------------------------------------------------------------------



 



     (K) Landlord shall carry insurance coverage of the types and in the amounts
customary for owners and landlords of similar properties in the vicinity of the
Premises.
WAIVER OF SUBROGATION
PARAGRAPH 20
     Tenant and Landlord each agree that the respective insurance carried by it
against loss or damage by fire or other casualty shall contain a clause whereby
the insurer waives its right of subrogation against the other party.
     Pursuant to the foregoing, Landlord and Tenant hereby waive all claims for
recovery from the other party for any loss or damage to any of its property
insured under valid and collectible insurance policies to the extent of any
recovery collectible under such insurance. The foregoing waiver shall be in
force only if both Tenant’s and Landlord’s insurance policies contain a clause
providing that such waiver shall not invalidate the insurance.
NO WAIVER
PARAGRAPH 21
     No waiver by either party of any provision of this Lease or of any breach
by the other party_hereunder shall be deemed to be a waiver of any other
provision hereof, or for any subsequent breach by such other party of the same
or any other provisions. A party’s consent to or approval of any act by the
other party requiring a parry’s consent or approval shall not be deemed to
render unnecessary the obtaining of a party’s consent to or approval of any
subsequent act of such other party. Failure of a party to insist upon strict
performance of any provision of this Lease shall not be deemed to be a waiver of
such provision. No act or omission by Landlord or Landlord’s agents during the
term of this Lease shall be deemed an acceptance of a surrender of the Premises,
unless confirmed by Landlord in writing. The delivery of the keys to an employee
or agent of Landlord shall not operate as a termination of the Lease or a
surrender of the Premises. The acceptance of any Rent by Landlord following a
breach of this Lease by Tenant shall not constitute a waiver of any of
Landlord’s rights unless such waiver is expressly stated in writing and signed
by Landlord.

28



--------------------------------------------------------------------------------



 



DEFAULT
PARAGRAPH 22
     (A) The occurrence of any of the following shall constitute a material
default and breach of this Lease by Tenant:

  (i)   Any failure by Tenant to pay the Rent or to make any other payment
required to be made by Tenant hereunder within five (5) days after written
notice of such failure from Landlord to Tenant provided such notice shall not be
required to be given more than two (2) times in any given year of this Lease;  
  (ii)   The abandonment or vacation of the Premises by Tenant;     (iii)   Any
failure by Tenant to observe and perform any other of its obligations under this
Lease, where such failure continues for thirty (30) days (except where a
different period of time is specified in this Lease) after Landlord has given
Tenant written notice or such other notice as may be required by law; provided,
that if Tenant is diligently prosecuting cure of such failure, and such failure
is capable of cure, the thirty (30) day cure period shall be extended for so
long as Tenant diligently prosecutes such cure;     (iv)   Tenant makes, or has
made, or furnishes, or has furnished, any written warranty, representation or
statement to Landlord in connection with this Lease, or any other agreement to
which Tenant and Landlord are parties, which was false or misleading in any
material respect when made or furnished;     (v)   Tenant becomes insolvent as
defined in the Federal Bankruptcy Code, admits in writing its insolvency or its
present or prospective inability to pay its debts as they become due, is unable
to or does not pay all or any material portion (in number or dollar amount) of
its debts as they become due, permits or suffers a judgement to exist against it
which affects Tenant’s ability to conduct its business in the ordinary course
(unless enforcement thereof is stayed pending appeal), makes or proposes an
assignment for the benefit of creditors or any class thereof for purposes of
effecting a moratorium upon or extension or composition, or commences or
proposes to commence any bankruptcy, reorganization or insolvency proceeding, or
other proceedings under any federal, state or other law for the relief of
debtors;     (vi)   Tenant fails to obtain the dismissal, within sixty (60) days
after the commencement thereof, of any bankruptcy, reorganization or

29



--------------------------------------------------------------------------------



 



      insolvency proceeding, or other proceeding under any law for the relief of
debtors, instituted against it by one or more third parties, or fails actively
to oppose any such proceedings, or, in any such proceeding, defaults or files an
answer admitting the material allegations upon which the proceeding was based or
alleges its willingness to have an order for relief entered or its desire to
seek liquidation, reorganization or adjustment of any of its debts;     (vii)  
Any receiver, trustee, or custodian is appointed to take possession of all or
any substantial portion of the assets of Tenant, or any committee of Tenant, or
any committee of Tenant’s creditors, or any class thereof is formed for the
purpose of monitoring or investigating the financial affairs of Tenant or
enforcing such creditors’ rights.

     (B) In the event of any such material default and breach of this Lease by
Tenant, then in addition to any other remedies available to Landlord at law or
in equity, Landlord shall have the option to immediately terminate this Lease
and all rights of Tenant hereunder by giving written notice of such intention to
terminate. In the event that Landlord shall elect to so terminate the Lease,
then Landlord may recover from Tenant:

  (i)   any unpaid Rent which shall have accrued at the time of such
termination; plus     (ii)   the entire amount of unpaid Rent for the balance of
the term (as though any earlier termination right has been timely excercised)
which amount shall, at Landlord’s option, be immediately due and payable; plus  
  (iii)   any other amount necessary to compensate Landlord for Landlord’s loss
or damage caused directly or indirectly by Tenant’s failure to perform its
obligations under this Lease including, but not limited to, reasonable
attorneys’ fees and costs; plus     (iv)   at Landlord’s election, such other
amounts in addition to, or in lieu of the foregoing, as may be permitted from
time to time by applicable law.

     (C) In the event of any such material default and breach of this Lease by
Tenant, Landlord shall also have the right, with or without terminating this
Lease, to re-enter and to take possession of the Premises and to remove all
persons and property from the Premises.
     (D) In the event of the vacation or abandonment of the Premises by Tenant
or in the event that Landlord shall elect to re-enter as provided above or shall
take possession of the Premises pursuant to legal proceeding or pursuant to any
notice provided by law, then if Landlord does not elect to terminate this Lease
as provided in this Paragraph 22,

30



--------------------------------------------------------------------------------



 



     Landlord may from time to time, without terminating this Lease, either
recover all Rent as it becomes due or relet the Premises or any part thereof for
such term or terms and at such rental or rentals and upon such other terms and
conditions as Landlord in his sole discretion may deem advisable with the right
to make alterations and repairs to the Premises.
     (E) In the event that Landlord shall elect to so relet, then rentals
received by Landlord from such reletting shall be applied: first, to the payment
of any indebtedness other than Rent due hereunder from Tenant to Landlord;
second, to the payment of any cost of such reletting, including but not limited
to broker’s commissions (other than to Landlord) and reasonable attorneys’ fees;
third, to the payment of the cost of any alterations and repairs to the
premises; fourth, to the payment of any Rent due and unpaid hereunder; and the
residue, if any, shall be held by Landlord and applied in payment of future Rent
as the same may become due and payable hereunder. Should any such reletting
result in the payment of rentals less than the Rent payable by Tenant hereunder,
then Tenant shall pay such deficiency to Landlord immediately upon demand
therefor by Landlord. Tenant shall also pay Landlord as soon as ascertained, any
costs and expenses incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rentals received from such reletting.
     (F) No re-entry or taking possession of the Premises by Landlord pursuant
to this Paragraph 22 shall be construed as an election to terminate this Lease
unless a written notice of such intention be given to Tenant. Notwithstanding
any reletting without termination by Landlord because of any default by Tenant,
Landlord may at any time after such reletting, elect to terminate this Lease for
any such default.
RIGHT OF LANDLORD TO CURE TENANT’S DEFAULT
PARAGRAPH 23
     If Tenant defaults in the making of any payment or in the doing of any act
herein required to be made or done by Tenant, then Landlord may but shall not be
required to make such payment or do such act and charge to Tenant the amount of
all costs in connection therewith including but not limited to reasonable legal
fees and expenses incurred by Landlord, with interest thereon as provided in
Paragraph 36 from the date paid by Landlord to the date of payment thereof by
Tenant. Such payment and interest shall constitute Additional Rent hereunder due
and payable upon demand but the making of such payment or the taking of such
action by Landlord shall not operate to cure such default or to stop Landlord
from the pursuit of any other remedy to which Landlord would otherwise be
entitled.

31



--------------------------------------------------------------------------------



 



NOTICES
PARAGRAPH 24
     All notices which Landlord or Tenant may be required or may desire to serve
on the other may be served, as an alternative to personal service, by mailing
the same by registered or certified mail, return receipt requested, postage
prepaid, or by nationally recognized overnight carrier addressed as set forth in
Item 14 of the Basic Lease Provisions, or addressed to such other address or
addresses as either Landlord or Tenant may from time to time designate to the
other by written notice. Notices shall be effective upon receipt.
INSOLVENCY OR BANKRUPTCY
PARAGRAPH 25
     In no event shall this Lease be assigned or assignable by operation of law
and in no event shall this Lease be an asset of Tenant in any receivership,
bankruptcy, insolvency, or reorganization proceeding.
SURRENDER AND HOLDOVER
PARAGRAPH 26
     (A) On the expiration or the sooner termination hereof, Tenant shall
peaceably surrender the Premises broom clean, in good order, condition and
repair, ordinary wear and tear excepted. On or before the last day of the term
or the sooner termination hereof, Tenant shall at its expense remove its trade
fixtures, signs and other personal property from the Premises. Any property not
removed shall be deemed abandoned and may either be retained by Landlord as its
property, or disposed of, without accountability and at Tenant’s expense, in
such manner as Landlord may determine. If the Premises are not surrendered at
the end of the term or the sooner termination, Tenant shall indemnify Landlord
against loss or liability resulting from delay by Tenant in so surrendering the
Premises, including, without limitation, claims made by any succeeding tenants
found on such delay. Tenant shall promptly surrender all keys for the Premises
and Building restrooms to Landlord at the place then fixed for payments of Rent.
Tenant’s covenants hereunder shall survive the expiration or termination of this
Lease.
     (B) If Tenant holds over after the expiration or sooner termination hereof
without the express written consent of Landlord, Tenant shall become a Tenant at
sufferance only at two times the Basis Monthly Rental Installments due
hereunder, plus all items of Additional Rent provided herein, and shall be
prorated on a daily basis according to the number of days contained in the month
that such expiration or earlier termination takes place, and otherwise upon the
terms, covenants and conditions herein specified, so far as applicable.
Acceptance by Landlord of Rent after such

32



--------------------------------------------------------------------------------



 



expiration or earlier termination shall not constitute a consent to a holdover
hereunder or result in a renewal. The foregoing provisions of this paragraph are
in addition to and do not affect Landlord’s rights of re-entry or any other
rights of Landlord hereunder or as otherwise provided by law.
CONDITION OF PREMISES
PARAGRAPH 27
     Landlord’s sole responsibility for preparation of the Premises will be as
set forth in Paragraph 6A and the Work Letter attached hereto as Exhibit “B-l”
and if there is no Work Letter, Landlord’s sole responsibility will consist of
building of a demising wall and an entry door for Tenant. Landlord’s
responsibility for the preparation of the Premises as described in this Lease is
hereinafter referred to as Landlord’s Work. Except for Landlord’s Work_or as
otherwise set forth in this Lease, Tenant acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty with respect to
the Premises, the Building or the Project for the conduct of Tenant’s business.
The taking of possession of the Premises by Tenant shall conclusively establish
that the Building and the Premises were at such time in good order and repair.
QUIET POSSESSION
PARAGRAPH 28
     Upon Tenant’s paying the Rent reserved hereunder and observing and
performing all of the covenants, conditions and provisions on Tenant’s part to
be performed hereunder, Tenant shall have quiet possession of the Premises for
the entire term hereof, subject to all of the provisions of this Lease. This
covenant shall be binding upon any Landlord hereunder only during its respective
ownership of the Premises.
LIMITATION OF LANDLORD’S LIABILITY
PARAGRAPH 29
     (A) Landlord and its employees and agents shall not be liable for any
damage to Tenant’s property entrusted to employees of Landlord or its agents,
nor for any loss or interruption of Tenant’s possession, nor for loss of or
damage to any property by theft or otherwise, nor for any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak from any part of the Building or from
the pipes, appliances or plumbing works therein or from the roof, street, or
sub-surface or from any other place or resulting from dampness or any other
cause whatsoever in the Building or the Project; other than to the extent of the
fraud, gross negligence or willful misconduct of Landlord or its employees
agents. Landlord and its

33



--------------------------------------------------------------------------------



 



employees and agents shall not be liable for any property loss resulting from
any latent defect in the Premises or in the Building.
     (B) Tenant shall look solely to Landlord’s estate and property in the
Project (or the proceeds thereof) for the satisfaction of Tenant’s remedies for
the collection of a judgement (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder, and no
other property or assets of Landlord or Landlord’s partners or members shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies under or with respect to either this Lease, the
relationship of Landlord and Tenant hereunder, or Tenant’s use and occupancy of
the Premises.
GOVERNING LAW
PARAGRAPH 30
     This Lease shall be governed by and construed pursuant to the laws of the
State of New Jersey.
COMMON FACILITIES
PARAGRAPH 31
     Tenant shall have the non-exclusive right in common with others, to the use
of common entrances, lobbies, elevators, ramps, drives, stairs and similar
access and serviceways and the other common facilities (except for parking
spaces other than those provided for in Paragraph 39) in and adjacent to the
Building or Project, as may be provided by Landlord from time to time for
general use, subject to such rules and regulations as may be adopted by the
Landlord including, but not limited to, the right to close from time to time all
or a portion of said common facilities to such extent as may be legally
sufficient, in Landlord’s sole opinion, to prevent a dedication thereof or the
accrual of rights to any person or to the public therein.
SUCCESSORS AND ASSIGNS
PARAGRAPH 32
     Except as otherwise provided in this Lease, all of the covenants,
conditions and provisions of this Lease shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns. However, the obligations of Landlord
under this Lease shall not be binding upon Landlord herein named with respect to
any period subsequent to the transfer of its interest in the Project as owner or
lessee thereof, and in the event of such transfer said obligations shall

34



--------------------------------------------------------------------------------



 



thereafter be binding upon each transferee of the interest of Landlord herein
named as such owner or lessee of the Project, but only with respect to the
period commencing with its respective transfer in and ending with a subsequent
transfer out, and such transferee, by accepting such interest, shall be deemed
to have assumed such obligations except only as may be expressly otherwise
provided in this Lease. A lease of Landlord’s entire interest in the Project as
owner or lessee thereof shall be deemed a transfer within the meaning of this
Paragraph 32. Notwithstanding the foregoing, Landlord shall not be released from
the liability and obligations associated with the Security Deposit or prepaid
rent unless and until such obligations are assumed by the subsequent landlord.
BROKERS
PARAGRAPH 33
     Tenant represents and agrees that it has not directly or indirectly dealt
with any real estate broker(s) other than the firm(s) specified in Item 12 of
the Basic Lease Provisions in connection with this transaction. Further, Tenant
covenants and agrees that with respect to any renewal or extension or expansion
of this Lease, or with respect to any transaction by Tenant or its affiliates,
successors or assigns with Landlord, 100 & RW CRA LLC or 300 CRA LLC with
respect to the leasing of space by Tenant either by original lease, renewal or
expansion space within any buildings owned by Landlord or 400 CRA LLC within
College Park at Princeton Forrestal Center in Plainsboro, New Jersey, that
Tenant will pay all brokerage commissions or finders fees, commissions, fees or
other remuneration claimed by any real estate broker or finder other than the
firm (s) specified in Item 12 of the Basic Lease Provisions and claiming through
Tenant. Tenant agrees to defend, indemnify and hold Landlord harmless from and
against any claims for brokerage commissions or finder’s fee arising out of or
based upon any actions of Tenant with respect to any other broker or brokers
other than the firm (s) specified in Item 12 of the Basic Lease Provisions with
respect to the leasing of space by Tenant, either by original lease, renewal, or
expansion space for any space including, but not limited to the Premises, leased
by Tenant or its affiliates, successors or assigns from Landlord or 400 CRA LLC
within the buildings owned by either of them at College Park at Princeton
Forrestal Center in Plainsboro, New Jersey. The terms of this Paragraph will
survive termination of this Lease.
NAME
PARAGRAPH 34
     Tenant shall not, without the written consent of Landlord, use the name of
the Building or the Project for any purpose other than as the address of the
business to be conducted by Tenant in the Premises, and in no event shall Tenant
acquire any rights in or to such names.

35



--------------------------------------------------------------------------------



 



EXAMINATION OF LEASE
PARAGRAPH 35
     Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for lease, and it is not effective as
a Lease or otherwise until execution by and delivery to both Landlord and
Tenant.
ADDITIONAL CHARGES
PARAGRAPH 36
     Any amount due from Tenant to Landlord which is not paid when due, in
addition to other remedies available to Landlord, shall at Landlord’s option
bear interest which shall be at the lesser of (i) eighteen (18%) percent per
annum or (ii) the maximum lawful rate per annum, from the date such payment is
due until paid, but the payment of such interest shall not excuse the cure of
default. In addition to the foregoing, Landlord may also impose a charge for
reasonable legal fees and costs.
MARGINAL HEADINGS
PARAGRAPH 37
     The marginal headings and titles to the Paragraphs of this Lease are not a
part of this Lease and shall have no effect upon the construction or
interpretation of any part hereof.
PRIOR AGREEMENTS; AMENDMENTS; SEVERABILITY: LIMITATION ON DAMAGES
PARAGRAPH 38
     (A) This Lease contains all of the agreements of the parties hereto with
respect to any matter covered or mentioned in this Lease, and no prior
agreement, understanding or representation pertaining to any such matter shall
be effective for any purpose. No provision of this Lease may be amended or added
to except by an agreement in writing signed by the parties hereto or their
respective successors in interest. If any term or provision of this Lease, the
deletion of which would not adversely affect the receipt of any material benefit
by either party hereunder, shall be held invalid or unenforceable to any

36



--------------------------------------------------------------------------------



 



extent, the remainder of this Lease shall not be affected thereby and each term
and provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.
     (B) NOTWITHSTANDING ANY OTHER PROVISION OF THIS LEASE TO THE CONTRARY AND
EXCEPT WITH RESPECT TO CLAIMS FOR FRAUD NO PARTY HERETO SHALL BE REQUIRED TO
INDEMNIFY OR HOLD HARMLESS ANY OTHER PARTY HERETO OR OTHERWISE COMPENSATE ANY
OTHER PARTY HERETO FOR DAMAGE WITH RESPECT TO MENTAL OR EMOTIONAL DISTRESS,
EXEMPLARY CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES.
PARKING
PARAGRAPH 39
     Tenant shall have the right to the non-exclusive use of the number of
parking spaces shown in Item 11 of Basic Lease Provisions. Tenant covenants and
agrees to comply with all reasonable rules and regulations which Landlord may
hereafter from time to time make to assure use of parking spaces by permitted
users; provided that such rules and regulations apply to all tenants of the
Project. Landlord’s remedies under such rules and regulations may include, but
shall not be limited to, the right to tow away at owner’s expense any vehicles
not parked in compliance with these rules and regulations. Landlord shall not be
responsible to Tenant for the noncompliance or breach by any other tenant of
said rules and regulations,
AUTHORITY
PARAGRAPH 40
     Tenant represents that Tenant is authorized to do business in the State of
New Jersey. Upon Landlord’s request, Tenant’s signatories hereto will furnish
satisfactory evidence of Tenant’s authorization and their authority to execute
this Lease on behalf of Tenant.
NO LIGHT, AIR OR VIEW EASEMENT
PARAGRAPH 41
     Any diminution or shutting off of light, air or view of any structure which
may be erected on lands adjacent to the Building shall in no way effect this
Lease or impose any liability on Landlord.

37



--------------------------------------------------------------------------------



 



FORCE MAJEURE
PARAGRAPH 42
     Except as otherwise expressly provided herein, this Lease and the
obligations of Tenant hereunder and perform all of the other covenants,
agreements, terms, provisions and conditions hereunder on the part of Tenant to
be performed (other than the obligation to pay Rent) shall in no way be
affected, impaired or excused because Landlord is unable to fulfill any of its
obligations under this Lease, if Landlord is prevented or delayed from so doing
by reason of any cause beyond Landlord’s reasonable control, including, but not
limited to, Acts of God, strikes, labor troubles, shortage of material, delays
in obtaining municipal, state or federal agency approvals, governmental
preemption in connection with a national emergency or by reason of any rule,
order or regulations of any governmental agency or by reason of war, hostilities
or similar emergency; provided that Landlord shall in each instance exercise
reasonable diligence to effect performance as soon as possible. It is agreed
that Landlord shall not be required to incur any overtime or additional expenses
in Landlord’s reasonable diligence to effect the performance of any of
Landlord’s obligations hereunder.
ATTORNMENT
PARAGRAPH 43
     If for any reason the leasehold estate of Landlord as tenant under any
underlying tease is terminated by summary proceedings or otherwise, Tenant will
attorn to the landlord under such underlying Lease and will recognize such
landlord as Tenant’s Landlord under this Lease. Tenant agrees to execute and
deliver, at any time, and from time, to time, upon the reasonable request of
Landlord or of the landlord under any such underlying lease, any instrument
which may be necessary or appropriate to evidence such attornment. Tenant
further waives the provisions of any statute or rule of law now or election to
terminate this (sub)lease or to surrender possession of the Premises in the
event such underlying lease terminates or any such proceeding is brought by
landlord under such underlying lease, and agrees that his (sub)lease shall not
be affected in any way whatsoever by any such proceeding or termination.
COMMON AREA MAINTENANCE COST
PARAGRAPH 44
     Base Project Operating Expenses as defined in Paragraph 3 shall also
include Landlord’s costs and expenses incurred as Landlord’s share of common
area maintenance all as set forth in Article 29 of the underlying Land Lease
between the Trustees of Princeton University as landlord and Landlord as tenant.

38



--------------------------------------------------------------------------------



 



NOTICE REGARDING TENANT’S MOVING IN OR OUT
PARAGRAPH 45
     Two days prior to any move into or out of the Premises, Tenant must notify
National Business Parks, as Agent for 100 & RW CRA LLC, of the following: the
name of the Moving Company, Moving Company representative in charge of the move,
and Moving Company’s phone number. All moves must be done during the work week
(Monday through Friday, inclusive between the hours of 7:30 A.M. and 4:30 P.M.).
No elevators will be available for move-in or move out Saturday, Sunday or
holidays or after 4:30 P.M. on other days. The insurance evidence in the form
required by Paragraph 19 hereof must be delivered to Landlord prior to
commencement of the Tenant’s move into or out of the Premises.
OPTION TO TERMINATE LEASE
PARAGRAPH 46
     Tenant may terminate this Lease effective at the end of the thirty sixth
month after the Commencement Date by providing Landlord six (6) months prior
written notice and four (4) months’ Rent at the time of such notice. The cost of
electing this option is limited to four (4) months’ Rent, but nothing herein
shall limit Landlord’s ability to seek damages associated with any back Rent due
or damages to the Premises.

39



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [f38333f3833302.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
LANDLORD’S WORK LETTER
     It is the intent of this Exhibit that Tenant shall be permitted reasonable
freedom in the interior design and layout of its space, consistent with
applicable building codes and sound architectural and construction practices in
first class office buildings, provided that no interference is caused to the
operation of the Building’s mechanical, heating, cooling or electrical systems
or other building operations or functions, and no increase in maintenance or
utility charges will be incurred by Landlord. Any additional costs of design,
construction, operation or maintenance which results from Tenant’s deviations
from Building Standard quantities or specifications shall be charged to Tenant.
A. IMPROVEMENTS
1. Landlord’s Work: Landlord (in accordance with applicable building codes and
regulations), at its sole cost and expense, shall furnish and install in or for
the benefit of the Premises pursuant to the plans and specifications referred to
below, the following:

  (a)   For divided-floor tenancies, all walls separating the Premises from
areas or from other tenant space.     (b)   Interior core improvements,
including men’s and women’s toilet rooms, telephone closets, electrical closet,
janitorial closet and core walls.     (c)   Those Building Standard improvements
as shown in the list of allowances as detailed in Exhibit B-2, and indicated as
shown in Exhibit “A”.

     2. Tenant’s Work: All other improvements required by Tenant in the Premises
shall be at the sole cost and expense of Tenant.
     3. Landlord’s Approval: Tenant’s Plan, as hereinafter defined, shall be
subject to Landlord’s prior written approval (such approval not to be
unreasonably withheld or delayed). If Tenant’s Plan requires any variance or any
modifications of any existing site plan, Tenant will be responsible for
obtaining all approvals required at Tenant’s sole cost and expense.
B. PLANS AND SPECIFICATIONS
     Tenant may use the services of the space planner retained by Landlord at no
cost to Tenant, to prepare an initial space plan and one revision. Tenant may at
its own expense employ other professional space planning assistance. If Tenant
requests any additional work which is not provided in the Building Standard,
Tenant shall be responsible for all costs resulting from such additional work,
including but not limited to architectural and engineering charges, and any
special permits or fees attributed thereto. In either event, both Landlord and
Tenant shall conform with the applicable time schedule set forth below.

40



--------------------------------------------------------------------------------



 



     1. Tenant Uses Landlord’s Space Planner: Tenant shall devote such time in
consultation with Landlord’s space planner as shall be necessary to enable the
latter to develop complete working drawings and specifications for Building
Standard improvements for the Premises (which drawings and specifications are
hereafter and in the foregoing Lease collectively called the “Tenant’s Plan”),
showing thereon partitions, hardware, electrical and telephone outlets and
special requirements (if any), light fixture locations, wall finishes, floor
coverings, for Tenant’s review and approval. Upon such approval, Landlord will
submit Tenant’s Plan, including items of work above Building Standard Allowance,
to Landlord for determination of the cost of such work. Such costs for items of
all work shall include a fee of 10% for overhead and 10% profit, to cover
Landlord’s costs in administering the work. After approval by Tenant of such
costs and before Landlord shall order that any work be commenced, Tenant shall
pay the first one third in accordance with the following:
One third (1/3) at time of approval of costs.
One third (1/3) when work is 50% completed.
One third (1/3) upon completion.
     Tenant shall approve space plan and provide all information required for
working drawings no later than 5 days upon receipt of same.
     The following maximum time periods shall be allowed for the following
matters after the completion of the immediately preceding item:

                  Business Days         Allowed to Complete (a)  
Landlord to complete working drawings and specifications
  20 days    
 
    (b)  
Tenant gives Landlord its approval of working drawings and specifications with
any required changes
  3 days    
 
    (c)  
Landlord quotes Tenant cost of work above Building Standard Allowance for
non-standard items
  5 days    
 
    (d)  
Tenant reviews, approves excess cost and pays one third (1/3) thereof to
Landlord
  3 days    
 
    (e)  
Landlord authorizes commencement of work
  1 day

41



--------------------------------------------------------------------------------



 



     2. Base Building Changes: If Tenant Plan necessitates revisions in the
design of the base building or necessitates changes in the construction of the
base building for which Landlord has previously contracted, Tenant shall be
responsible for all costs resulting from such design revisions or construction
changes, including but not limited to architectural and engineering changes, and
any special permits for fees attributed thereto. Before Landlord shall authorize
such design and/or construction changes, Tenant shall pay Landlord the full cost
attributable thereto which includes a fee of 10% for overhead and 10% profit to
cover Landlord’s costs in administering the work.
C. CONSTRUCTION
     1. By Landlord: All partitions, floors, ceilings, and doors shall be
installed and all work involving or affecting the Building’s mechanical,
electrical systems shall be performed by Landlord’s contractor. If any work is
not performed by the Landlord during the course of this Lease, or is performed
by Tenant’s own contractors, a fee of 10% of the total cost will be paid to the
Landlord to cover the cost of coordination of Tenant’s work.
     2. By Tenant: Finish work in the Premises other than work described in the
preceding paragraph, may be done by Tenant, in compliance with the following:
          (a) No such work shall proceed without Landlord’s prior written
approval of (i) Tenant’s contractor; (ii) detailed plans and specifications for
the work; and (iii) a certificate of workman’s compensation insurance in an
amount and with a company and on a form acceptable to Landlord and a certificate
of insurance in form and from an insurer acceptable to Landlord, showing Tenant
or Tenant’s contractor to have in effect public liability, comprehensive general
liability and property damage insurance with limits of not less than
$1,000,000/$2,000,000 and $1,000,000 respectively. All such certificates except
worker’s compensation shall be endorsed to show Landlord as an additional
insured and such insurance shall be maintained by Tenant or Tenant’s contractor
at all times during the performance of Tenant’s work.
          (b) All such work shall be done in conformity with applicable codes
and regulations of governmental authorities having jurisdiction over the
Building and premises and with valid building permits and other authorizations
from appropriate governmental agencies when required shall be obtained by
Landlord’s representative at Tenant’s sole expense. Any work not acceptable to
the appropriate governmental agencies or not reasonably satisfactory to
Landlord, shall be promptly replaced at Tenant’s expense. Notwithstanding any
failure by Landlord to object to any such work, Landlord shall have no
responsibility therefor. Tenant agrees to save and hold Landlord harmless for
said work as provided in the Lease.
          (c) Tenant and Tenant’s contractors shall abide by all safety and
construction laws, ordinances, rules and regulations. All work and deliveries
shall be scheduled through Landlord. Entry by Tenant’s contractors shall be
deemed to be under all the terms, covenants, provisions and conditions of the
Lease. All Tenant’s materials, work, installations and decorations of any nature
brought upon or installed in the Premises before the Lease Commencement Date
shall be at Tenant’s risk, and neither Landlord nor

42



--------------------------------------------------------------------------------



 



any party acting on Landlord’s behalf shall be responsible for any damage
thereto or loss or destruction thereof. Tenant shall not employ any contractor
who in Landlord’s reasonable opinion may prejudice Landlord’s negotiations or
relationships with Landlord’s contractors or subcontractors or the negotiations
or relationship of those contractors or subcontractors with their employees, or
may disturb harmonious labor relations.
          (d) Tenant shall reimburse Landlord for any extra expenses incurred by
Landlord by reason of faulty work done by Tenant or its contractors, or by
reason of delays caused by such work, or by reason of cleanup which fails to
comply with Landlord’s rules and regulations, or by reason of use of elevators
outside normal working hours.
          (e) Tenant shall pay to Landlord a building service fee of ten percent
(10%) of the total cost of Tenant’s work not done by Landlord’s contractor to
cover Landlord’s cost of coordination of Tenant’s Work. Such building service
fee shall be paid to Landlord at the time of Landlord’s approval of Tenant’s
contractor(s) as provided in Paragraph 2(a) above.
          (f) Tenant’s contractors shall not post any signs on any part of the
Building or the premises.
          (g) Tenant shall, upon Landlord’s request, provide Landlord with
copies of bills and invoices for the cost of Tenant’s Work hereunder.
     3. Tenant’s Option to Use Landlord’s Contractor: Tenant may elect to have
any of the work described in Paragraph 2 done by Landlord’s contractor at
Tenant’s expense.
     4. Changes: If there are any changes requested by Tenant, after approval of
Tenant’s Plan, Tenant shall be responsible for all costs including but not
limited to permits and fees, architectural, engineering and related design
expenses resulting from such changes. No such changes shall be made without
prior written approval of Landlord (such approval not to be unreasonably
withheld or delayed). Landlord shall not be responsible for delay in occupancy
by Tenant because of changes to plans after approval by Tenant as outlined
above. Upon completion of such revised working drawings and specifications,
Landlord shall notify Tenant in writing of the cost which will be chargeable to
Tenant by reason of such change, addition or deletion. Tenant shall, within (5)
business days, notify Landlord in writing whether it desires to proceed with
such change, addition or deletion. In the absence of such written authorization
and payment in full of the total costs of such change, addition or deletion,
Landlord shall not be obligated to continue work on Tenant’s premises and may
suspend work and Tenant shall be responsible and chargeable for any and all
delays in the completion of the Premises resulting therefrom.
     5. Tenant’s Inspection: Tenant is authorized by Landlord to make periodic
inspections of the Premises during construction provided that such inspections
are made during reasonable business hours and that Tenant is accompanied by a
representative of the Landlord. Tenant shall advise Landlord immediately in
writing of any objection to the performance of such work.

43



--------------------------------------------------------------------------------



 



D. ACCEPTANCE OF PREMISES
     When Landlord’s Work and Tenant’s Work is substantially completed in
accordance with Tenant’s Plan except for the punch list items the Premises
and/or Additional Space shall be considered acceptable for occupancy. Within
five (5) business days of Landlord’s notice that Landlord’s Work and Tenant’s
Work has been substantially completed, Tenant shall inspect the Premises and/or
additional space, in the presence of Landlord and Landlord’s contractor in order
to establish a punch list of items to be completed or corrected.
E. RESPONSIBILITY FOR DELAYS
     If Tenant shall cause any delay in the construction of the Premises,
whether by reason of any failure by Tenant to comply with the applicable time
schedule set forth in Paragraph Bl, or by Tenant’s requirement of materials or
installations different from the Building Standard, or by delays in performance
of completion by a party employed by Tenant, or by reason of building code
problems arising from Tenant’s design, or by reason of changes in the work
ordered by Tenant, then notwithstanding the provisions of the Lease or any other
provision of this Exhibit, any such delay in completing the Premises shall not
in any manner affect the Lease Commencement Date of the Tenant’s liability for
the payment of rent set forth in the Lease.
F. INCORPORATED IN LEASE
     This Agreement is, and shall be incorporated by reference in the Lease and
all of the terms and provisions of said Lease are and shall be incorporated
herein by this reference.
G. BUILDING STANDARD ALLOWANCES
     Landlord, at Landlord’s expense, except as otherwise expressly specified in
this Exhibit B-l and in the foregoing Lease, shall furnish and install in and to
the Premises the following, all of which shall be of material, manufacture,
design, capacity, finish and color of the Building Standard adopted by Landlord
for the Building in accordance with the Tenant’s Plan. The Building Standard
Allowances as attached represents a maximum to be provided at no cost to Tenant.
Tenant shall receive no credit for unused items.

44



--------------------------------------------------------------------------------



 



H. ELECTRICAL CONSUMPTION CALCULATION
     If Tenant’s electrical requirements exceed power designed to be provided to
the Premises, in order to accurately calculate the power consumed by Tenant,
Landlord at its option may require Tenant to install at Tenant’s cost a check
meter. When no meter is required a survey of Tenant’s electrical consumption
will be made at Tenant’s expense.
I. FINAL PAYMENT OF EXCESS COSTS
     If prior to Tenant’s occupancy of the Premises and/or Additional Space
there is a default by Tenant in payment of the above, Landlord shall, in
addition to all other legally allowable remedies, have the same rights as in the
case of default in rent under the Lease. Tenant shall pay to Landlord the
balance of all excess costs to complete Tenant’s Work and the entire amount of
any extra expenses reasonably incurred by Landlord.
J. APPLICABILITY
     The terms and conditions of this Lease and Exhibit B-l apply from the date
of the execution (by both parties) of this Lease, with the exception of Rent and
Tenant electric which commences as per Paragraph 1.

45



--------------------------------------------------------------------------------



 



EXHIBIT B-2
BUILDING STANDARD
100 SERIES
1. PARTITIONS

  (a)   Partitions within the Demised Premises shall have 5/8” gypsum board on
each side of 2-1/2” metal studs, 24” on center, taped and spackled to underside
of finished ceiling. Partitions between the Demised Premises and corridor(s) and
between the Demised Premises, and adjacent space shall have 5/8” fire code
gypsum board, taped and spackled, on each side of 3-1/2” metal studs, 24” on
center. Demising partitions and corridor partitions to have 1-1/2” (full thick)
sound deadening insulation installed within from floor to underside of floor
above.     (b)   There will be no jogs, curves or angles in any partition.    
(c)   Vinyl base 4” high to be on all partitioning and existing walls and
columns.

2. DOORS

  (a)   All frames to be 16 gauge, pressed steel, painted.     (b)   Doors
within Demised Premises to be 3’-0” x 7’-0” nominal x 1-3/4” solid core oak,
rift cut, matched finish. Doors to have fire rating as required by applicable
codes.

3. HARDWARE

  (a)   Cylindrical latch sets, standard weight, on individual office doors
within the Demised Premises.     (b)   Cylindrical lock sets, heavy duty, and
closers on doors from corridor(s) on Demised Premises.     (c)   Lock sets and
latch sets to be Schlage, Sargent, Yale, Russwin or equal, as selected by
Landlord.     (d)   All lock sets shall be keyed to the Building master key
system.

46



--------------------------------------------------------------------------------



 



4. ACOUSTICAL CEILINGS

  (a)   Lay-in acoustic tile ceilings, within Demised Premises, shall be 24” x
48” white mineral fiber (with 24” x 24” look), textured panels with white “T”-
spline, as selected by Landlord.     (b)   Ceiling heights within Demised
Premises to be nominal 9’-0”.     (c)   Direction of ceiling-grid to be as
determined by Landlord.

5. FLOORING

      Building standard carpet to be in all tenant areas where vinyl composition
tile is not installed. All carpets will be selected from Landlord’s samples, or
of equal quality.

6. PAINTING

  (a)   Interior wall surfaces of gypsum board shall receive two (2) coats of
flat latex paint, color to be selected by Tenant from Landlord’s samples.    
(b)   All interior ferrous metal surfaces shall receive two (2) coats of alkyd
semigloss enamel paint over shop-applied primer     (c)   All wood doors to
receive one (1) coat of sealer and two (2) coats of clear polyurethane satin
varnish.     (d)   Paint manufacturer to be Sherwin Williams, or approved equal,
as selected by Landlord.

7. WINDOW COVERING

      All exterior windows to receive Building Standard, narrow, horizontal
aluminum slat blinds, Levelor or equal, as selected by Landlord.

8. ELECTRICAL SPECIFICATIONS

  (a)   Lighting — Provide 2’ x 4’ 3L — 227V parabolic, heat removal fixture.  
  (b)   Power — Wall mounted duplex receptacles must meet all applicable codes.
    (c)   The average electric load of the Demised Premises shall not exceed
five (5) watts per square foot for lighting and power in office areas.

47



--------------------------------------------------------------------------------



 



  (d)   Landlord shall initially provide and install lamps and ballasts.
Replacements of same shall be by Landlord, at Tenant’s expense.

9. FIRE AND LIFE SAFETY FEATURES

  (a)   The Building is limited — sprinklered in all core areas and high hazard
areas, storage, reprographics, etc.     (b)   Fire Alarm System consisting of
manual pull boxes, annunciators, alarm bells, control panel, etc. shall be
required per code.     (c)   Smoke detectors, ionization-type, in corridors,
Tenant’s space, electrical equipment rooms, elevator machine rooms and ductwork
where the air quantity is over 15,000 CFM. Firestats in the ductwork where air
quantity is less than 15,000 CFM.     (d)   Battery back-up shall be required in
the Building to operate all emergency and exit lighting fixtures in public areas
and fire alarm system.

10. TELEPHONE/DATA WORK

  (a)   The Landlord shall arrange for telephone service within the equipment
room in the Building’s Core.     (b)   All telephone work and wiring in
partitions, floors and ceilings are the responsibility of the Tenant, shall be
paid for by Tenant, and coordinated with Landlord (Tenant’s contractor must be
approved by Landlord). Landlord will coordinate work with other trades as
required. Completion or non-completion of the telephone work will not delay
Tenant’s acceptance of the Demised Premises or the payment of Rent. All
electrical load centers, special wiring and plywood supplied by Landlord for
telephone equipment shall be an extra cost to be paid by Tenant. Telephone
company work is to meet all prevailing codes.

11. HVAC SPECIFICATIONS

  (a)   Heating, ventilation and air-conditioning system shall be capable of
maintaining the following interior conditions, subject to governmental
regulations:
Summer — 78 degrees F (+2 degrees F) dry bulb and 50% relative humidity when
outside temperature is 90 degrees F.         Winter — 68 degrees F when outside
temperature is 14 degrees F.

48



--------------------------------------------------------------------------------



 



  (b)   The fan coil system with roof top chiller will have automatic
thermostats mounted in the rooms or open spaces within the Demised Premises.    
(c)   The fan coil units are connected to roof top chilled water loop with
cooling coils, filters, mixing dampers and fan motor.     (d)   Tenant override
timers are provided in electrical closet for after hours use.     (e)   The air
supply distribution of the HVAC system for the Demised Premises shall be based
on five (5) watts per square foot of total electrical load for all purposes.
Occupancy rate is based on one (1) person per 200 square feet.     (f)   All
heating will be provided from the area fan coil units with electric heating
coils.     (g)   The control system for the heating will be by means of the same
electric thermostats mounted in the rooms or open spaces within the Demised
Premises as described in (11 b).     (h)   Zoning within Tenant’s Demised
Premises shall provide interior and perimeter zones. The number of zones, as
determined by Landlord, shall be based on orientation and total area occupied
with average zones as follows:         Perimeter of areas — one (1) zone per
1,200 square feet         Interior areas — one (1) zone per 2,000 square feet  
      An average of 1 CFM per square foot will be delivered by the HVAC system
within the Demised Premises. Diffusers supplying air will be spaced at 1 per 225
square feet.     (i)   If Tenant’s equipment (i.e. computers, business machines,
etc.) or special uses (i.e. conference rooms, mailrooms, lunch rooms, etc.)
require air-conditioning above and beyond Building Standard, as outlined said
additional air conditioning (including cost of operation as stipulated in the
Lease) shall be paid for by Tenant. Any special exhaust requirements will also
be paid for by Tenant.

49



--------------------------------------------------------------------------------



 



EXHIBIT “C”
 
COMMENCEMENT DATE MEMORANDUM
          THIS AGREEMENT made the ___day of                     , 2006, by and
between 100 & RW CRA LLC (“Landlord”) and                     , with an office
at                      , Princeton, New Jersey 08540 (“Tenant”).
WITNESSETH:
          WHEREAS, Landlord and Tenant entered into a lease dated (“Lease”)
setting forth the terms of occupancy by Tenant of a portion of a Building
located at                    , Princeton, New Jersey; and
          WHEREAS, the Lease is for a term of                    , with the
“Target Commencement Date” of the term being defined as                      in
Basic Lease Provisions of the Lease; and
          WHEREAS, it has been determined that                      is the
actual Commencement Date of the Lease.
          NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter set forth, it is agreed:
     1. The actual Commencement Date of the term of the Lease
is                     and the termination date thereof is                     .
     2. This agreement is executed by the parties for the purpose of providing a
record of the commencement and termination dates of the term of the Lease.

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this instrument
as of the day and year first above written.

                     
 
                   
 
              100 & RW CRA LLC    
 
                   
 
          BY:   100 & RW CRA LLC Manager
LLC, its Member    
 
                    ATTEST:                
 
                   
BY:
          BY:        
 
 
 
Name:          
 
Name: John Zirinsky    
 
  Title:           Title: President    
 
                    ATTEST                
 
                   
BY:
          BY:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title    

51



--------------------------------------------------------------------------------



 



RULES AND REGULATIONS
Exhibit D
1. The sidewalks, halls, passages, elevators and stairways shall not be
obstructed by any of the tenants nor used by them for any other purpose than for
ingress and egress to and from their respective offices, nor shall they be used
as a waiting or lounging place for tenant’s employees or those having business
with tenants. The halls, passages, elevators, stairways and roofs are not for
the use of the general public, and Landlord retains in all cases the right to
control and prevent access to any part of said Building of all persons whose
presence, in the judgement of Landlord or Landlord’s employees, may be
prejudicial to the safety, character, reputation or interests of the Building
and its tenants. In case of invasion, mob, riot, public excitement or other
commotion, Landlord reserves the right to prevent access to the Building during
the continuance of same by closing the doors or otherwise, for the safety of
tenants and the protection of property in said Building. During other than
business hours, access to the Building may also be refused, unless the person
seeking admission is known by Landlord’s agent in charge to have the right to
enter the Premises therein or is properly identified. In order for Tenant’s
employee(s) to be permitted to enter a locked and secured building, it is
required that each such employee complete a “Security Access Card Request Form”.
If this standard form is not completed in its entirety, Landlord may decline
access to such employee. In addition, the production of a key to such premises
may be required. Tenants will instruct the Building manager from time to time as
to the number of persons to whom they desire passes issued for this purpose. It
will be the responsibility of the Tenant to pick up any pass and key whenever
the employment of the pass holder is discontinued. Landlord shall in no case be
liable in damages for the admission or exclusion of any person from said
Building.
2. The floors, walls, partitions, skylights, transoms that reflect or admit
light into passageways or into any place in said Building shall not be covered
or obstructed by any of the tenants. The toilet-rooms, sinks and other water
apparatus shall not be used for any purposes other than those for which they
were constructed, and no sweepings, rubbish, rags, ashes, chemicals or refuse
shall be thrown or placed therein. Any damage resulting from such misuses or
abuse shall be borne and immediately paid by Tenant by whom or by whose
employees it shall have been caused.
3. Nothing shall be placed by tenants or their employees on the outside of the
Building.
4. No sign, advertisement or notice shall be inscribed, painted or affixed on
any part of the outside or inside of said Building, unless of such character,
color, size and material and in such places as shall be first designated by
Landlord in writing. A sign painter authorized by Landlord will do such work at
Tenant’s expense.
5. Tenant will see that the windows are closed and the doors securely locked
each day

52



--------------------------------------------------------------------------------



 



before leaving the Building. Shades shall be of the material, style, form and
color adopted by Landlord for the Building, and no tenant shall put up any that
do not conform to such standards. Tenant shall have the right to remove such
shades at the expiration of the lease.
6. Tenant, their employees or others shall not make or commit any improper
noises or disturbances including foul odors of any kind in the Building, nor
smoke in the elevators, mark or defile the elevators, bathrooms or interfere in
any way with other tenants or those having business in the Building. Tenants
shall be liable for all damage to the Building done by their employees. Cigar &
pipe smoking will not be permitted anywhere in the Building.
7. No carpet, rug or other article shall be hung or shaken out of any window,
and nothing shall be thrown by tenants or tenants’ employees nor be allowed by
them to drop out of the windows or doors or down the passages or skylights of
the Building; and no tenant shall sweep or throw or permit to be swept or thrown
from the Premises any dirt or other substance into any of the corridors or
halls, elevators or stairways of the Building, or into any of the light shafts
or ventilators thereof.
8. No animals shall be kept in or about the Premises.
9. If the tenants desire to introduce signaling, telegraphic, telephonic or
other wires and instruments, Landlord will contract with the electricians as to
where and how the same are to be placed; and, without such direction, no placing
boring or cutting for wires will be permitted. Landlord retains in all cases the
right to require the placing and using of such electrical protecting devices to
prevent the transmission of excessive currents of electricity into or through
the Building, to require the changing of wires and of their placing an
arrangement underground or otherwise as Landlord may reasonably direct, and
further to require compliance on the part of all using or seeking access to such
wires with such rules as Landlord may reasonably establish thereto; and, in the
event of noncompliance by tenants or by those furnishing service by or using
such wires or by others with the directions, requirements or rules, Landlord
shall have the right to immediately cut, displace and prevent the use of such
wires. Notice requiring such changing of wires and their replacing and
rearrangement given by Landlord to any company or individual furnishing service
by means of such wires to any tenant shall be regarded as notice to such tenants
and shall take effect immediately. All wires used by tenants must be clearly
tagged at the distributing boards and junction boxes and elsewhere in the
Building and with the number of the office to which said wires lead and the
purpose for which said wires respectively are used, together with the names of
the company operating same.
10. A directory in a conspicuous place on the first floor, with the names of
tenants, will be provided by Landlord at Landlord’s expense.
11. No varnish, stain, paint, linoleum, oil-cloth, rubber or other air-tight
covering shall be laid or put upon the floors; nor shall articles be fastened to
or holes drilled or nails or screws driven into walls, doors or partitions; nor
shall the walls, doors or partitions be

53



--------------------------------------------------------------------------------



 



painted, papered or otherwise covered or in any way marked or broken; nor shall
any tenant use any other method of heating than that provided by Landlord;
without the written consent of Landlord, which consent shall not be unreasonably
withheld.
12. The delivery of materials and other supplies to tenants in the Building will
be permitted only under the reasonable direction, control and supervision of the
Landlord.
13. The use of rooms as sleeping apartments is prohibited.
14. All entrance doors leading from the hallways are to be kept closed at all
times.
15. Tenants must use designated parking lots only during hours of building
operation. Tenant parking is restricted to main lots and is not permitted in any
other area whatsoever including visitor, delivery or fire lane areas. It is
expressly prohibited to allow overnight parking or storage of vehicles used by
employees or in the course of business without prior written consent of
Landlord, not to be unreasonably withheld.
Violation of this parking regulation will result in removal of the vehicle at
the sole cost of tenant.
16. Tenants must adhere to all recycling mandates (as they may be required by
local and state laws), and Landlord’s existing established procedure (s).
17. No smoking is permitted in the Premises or any other part of the Building.
18.No vending machine of any type are permitted in the Premises without the
prior written consent of the Landlord, not to be unreasonably withheld.
19. All deliveries to and/or from the Building must be coordinated with the
Building’s Management.

54



--------------------------------------------------------------------------------



 



EXHIBIT E
COLLEGE PARK AT
PRINCETON FORRESTAL CENTER
JANITORIAL SPECIFICATIONS
General Cleaning

    Cleaning Services provided five (5) days per week unless otherwise
specified.       Cleaning hours Monday through Friday, between 6:00 p.m. and
before 8:00 a.m. of the following day.       On the last day of the week work
will be done after 6:00 p.m. Friday, but before 8:00 a.m. Monday.       No
cleaning on holidays.   I.   Office Area       Furniture and fixtures within
reach will be dusted and desktops will be wiped clean. However, desks with loose
papers on top will not be cleaned.       Windowsills and baseboards to be dusted
and washed when necessary.       Office wastepaper baskets will be emptied.    
  Cartons or refuse in excess of that which can be placed in wastebaskets will
not be removed. Tenants are required to place such unusual refuse in trashcans.
      Cleaner will not remove or clean tea or coffee cups or similar containers;
also, if such liquids are spilled in wastebaskets, the wastebaskets will be
emptied but not otherwise cleaned. All kitchen cleaning by Tenant.       Carpets
will be vacuumed nightly.       All tile floors will be vacuumed nightly and wet
mopped weekly.       Wipe clean all glass, brass and other bright work weekly.  
    Dust all pictures, charts, wall hangings monthly that are not reached in
nightly cleaning.

55



--------------------------------------------------------------------------------



 



    Dust all vertical surfaces to include doors, bucks and partitions monthly.  
    Dust all ventilating louvers and other such installations monthly.   II.  
Lavatories       All lavatory floors to be swept and washed with disinfectant
nightly.       Tile walls and dividing partitions to be washed and disinfected
weekly.
 
Basins, bowls, urinals to be washed and disinfected daily.       Mirrors,
shelves, plumbing work, bright work, and enamel surfaces cleaned nightly.      
Waste receptacles will be emptied and cleaned and wash dispensaries to be filled
with appropriate tissues, towels, and soap nightly.   III.   Main Lobby
Elevators. Building Exterior and Corridors       Wipe and wash all floors in
Main Lobby nightly.       Wipe and/or vacuum elevator floor nightly.      
Polish floors weekly in elevator.   IV:   All windows interior and exterior will
be cleaned once a year.   V:   Tenant will comply fully with the New Jersey
State Recycling Mandates.   VI:   Tenant is responsible for the cleaning of
Tenant’s laboratory area(s).

56



--------------------------------------------------------------------------------



 



FIRST EXTENSION AND MODIFICATION OF LEASE
     THIS FIRST EXTENSION AND MODIFICATION OF LEASE (hereinafter “First
Extension”) dated as of this 15th day of January, 2008, is by and between 100 &
RW CRA LLC, having an office at 2 Research Way, Princeton (Plainsboro), NJ
08540, hereinafter referred to as “Landlord”, and VIA Pharmaceuticals, Inc.,
with an office located at 101 College Road East, Princeton, New Jersey 08540,
hereinafter referred to as “Tenant”.
     WHEREAS, Landlord is the owner of a leasehold interest in certain land and
the fee owner of a building thereon, hereinafter referred to as “Building”, and
commonly known as 101 College Road East, Township of Plainsboro, County of
Middlesex, State of New Jersey, 1,980 rentable square feet (“Original Premises”)
of which were leased to Tenant by Lease dated July 24, 2006, made with Landlord;
and
     WHEREAS, it is the mutual desire of the parties hereto to modify said Lease
and Landlord will perform those improvements to the Premises as indicated on the
attached Exhibit “A-1”.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration the receipt of
which is hereby acknowledged, the parties hereto agree to modify said Lease as
follows:
     1. Items 2, 3, 6, 7, 8 and 11 of the Basic Lease Provisions are amended to
read as follows:

  “2.   Rentable Area of Premises:         1,980 rentable square feet from
September 1, 2006 until the First Extension Commencement Date (the First
Extension Commencement Date shall be the date when Landlord has completed the
construction shown on the attached Exhibit “A-1” and shall be memorialized by a
First Extension Commencement Date Memorandum); and 4,979 rentable square feet
from the First Extension Commencement Date until the date that is exactly four
(4) years thereafter.     3.   Tenant’s Percentage Share:         3.66%
(1,980/54,000) from November 15, 2004 until the First Extension Commencement
Date; and         9.22% (4,979/54,000) from the First Extension Commencement
Date until the date that is exactly four (4) years thereafter.”

1



--------------------------------------------------------------------------------



 



  “6.   Basic Annual Rent:         $48,510.00 per annum from September 1, 2006
until the First Extension Commencement Date; and         $121,985.50 per annum
from the First Extension Commencement Date through the date that is exactly four
(4) years from the First Extension Commencement Date.     7.   Basic Monthly
Rental Installments:         $4,042.50 per month from September 1, 2006 until
the First Extension Commencement Date; and         $10,165.46 per month from the
First Extension Commencement Date until the date that is exactly four (4) years
from the First Extension Commencement Date.     8.   Term:         To run
through the date that is exactly four (4) years after the First Extension
Commencement Date.”     “11.   Parking Spaces:                     21”

     2. Landlord shall perform the construction of the Tenant Improvements shown
on the attached Exhibit “A-1” using Building Standard Materials.
     3. Provided that Tenant is not in material default in the payment of Basic
Annual Rent, Additional Rent or any other amount due hereunder or in the
performance of any covenant or obligation to be performed by Tenant hereunder,
Landlord agrees that subject to previously held rights by other tenants
(including existing rights of first refusal and renewal options contained in
other leases) Landlord will not enter into any new lease for space, on the
second floor of the Building in which the Premises are situated that is
contiguous to Tenant’s space, to any prospective tenant who expresses to
Landlord its intention to lease such space, unless Landlord shall first receive
an acceptable bona fide offer from such prospective tenant for the lease of such
space and Landlord shall have notified Tenant in writing of the name of the
prospective tenant making the offer, the rental amount to be paid therefor and
all pertinent details of the proposed Lease. The Landlord agrees that Tenant
shall thereupon have the one-time right to lease said space upon the same terms
and conditions as are contained in said offer, or the economic equivalent of
those terms. Said right must be exercised within ten (10) days after Tenant’s
receipt of said written notice of said offer by giving written notice to
Landlord of the exercise of said right within said ten (10) day period. If
Tenant shall fail to exercise its right to lease that particular space, Tenant
shall be conclusively deemed to have forever waived and

2



--------------------------------------------------------------------------------



 



relinquished all rights to lease the particular space specified in the notice.
     4. Tenant hereby renews its obligations to Landlord for the full, prompt
timely payment of all rent and any other sums of money required to be paid by
Tenant during the term of said Lease as herein modified, and for the full,
prompt and timely performance, compliance and observance of all terms contained
in said Lease, as herein modified.
     5. Whenever the unmodified portions of said Lease affect, apply or refer to
portions of said Lease herein modified, the unmodified portions are hereby made
to affect, apply or refer to the modified portions with the same force and
effects as if said Lease had been made by the parties herein with the aforesaid
modification incorporated therein.
     6. The provisions hereof shall enure to the benefit of and be binding upon
the respective successors and assigns of each of the parties hereto.
     7. Any terms of this First Extension and Modification of Lease will
supersede any terms of the Lease that are inconsistent with the terms of this
First Extension and Modification of Lease.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Landlord and Tenant have respectively caused their
corporate seals to be hereunto affixed and these presents to be signed by the
respective duly authorized officers, the day and year first above written.

             
 
                100 & RW CRA LLC    
 
           
Attest:
  BY:   100 & RW CRA Manager
LLC, its Member    
 
           
/s/ Marc L. DeCecchis
 
Name: Marc L. DeCecchis
  BY:   /s/ John Zirinsky
 
Name: John Zirinsky    
Title:Treasurer
      Title: President    
 
            Attest:   VIA Pharmaceuticals, Inc.    
 
           
/s/ Lawrence K. Cohen
 
Name:Lawrence K. Cohen
  BY:   /s/ James G. Stewart
 
Name: James G. Stewart    
Title: CEO & Pres
      Title: SR VP – CFO    

4



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [f38333f3833303.gif]

5